Exhibit 10.1


--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT


by and between

PBF ENERGY COMPANY LLC

and

PBF LOGISTICS LP,

dated as of

December 2, 2014



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
 
 
 
 
Section 1.1
Definitions
3
Section 1.2
Rules of Construction
14
 
 
 
 
 
ARTICLE II
CONTRIBUTION; CLOSING
 
 
 
 
 
Section 2.1
Contribution of Subject Interests
14
Section 2.2
Consideration
14
Section 2.3
The Closing
14
 
 
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO PBF ENERGY
 
 
 
 
 
Section 3.1
Organization
15
Section 3.2
Authorization; Enforceability
16
Section 3.3
No Conflict
16
Section 3.4
Litigation
17
Section 3.5
Brokers' Fees
17
Section 3.6
Investment Representation
17
 
 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO TOLEDO TERMINALING AND THE TOLEDO TANK FARM ASSETS


 
 
 
 
 
Section 4.1
Organization of Toledo Terminaling
17
Section 4.2
Capitalization
18
Section 4.3
No Conflict
18
Section 4.4
Toledo Tank Farm Assets
18
Section 4.5
Subsidiaries
19
Section 4.6
Absence of Certain Changes
19
Section 4.7
Contracts
19
Section 4.8
Company Guarantees
19
Section 4.9
Intellectual Property
19
Section 4.10
Litigation
19


D-i

--------------------------------------------------------------------------------



Section 4.11
Taxes
19
Section 4.12
Environmental Matters
20
Section 4.13
Legal Compliance; Permits
20
Section 4.14
Insurance
21
Section 4.15
Employees
21
Section 4.16
Title to Properties and Related Matters
21
 
 
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP


 
 
 
 
 
Section 5.1
Organization of the Partnership
21
Section 5.2
Authorization; Enforceability
21
Section 5.3
No Conflict
22
Section 5.4
Litigation
22
Section 5.5
Brokers’ Fees
23
Section 5.6
Issuance of Common Unit Consideration
23
Section 5.7
Financing
23
Section 5.8
Investment Representation
23
Section 5.9
Partnership SEC Documents
23
 
 
 
 
 
ARTICLE VI
COVENANTS
 
 
 
Section 6.1
Conduct of Business
24
Section 6.2
Access
25
Section 6.3
Third Party Approvals
26
Section 6.4
Restructuring
26
Section 6.5
Updating of Disclosure Schedules
26
Section 6.6
Books and Records
26
Section 6.7
Straddle Period Distribution
27
Section 6.8
Casualty Loss
27
Section 6.9
Reimbursement of Carryover and Maintenance Expenditure Costs
27
Section 6.10
Certain Easements to be Entered into Prior to or at Closing
27
 
 
 
 
 
ARTICLE VII
TAX MATTERS
 
 
 
 
 
Section 7.1
Tax Treatment and Related Covenants
28
Section 7.2
Assistance and Cooperation
28
Section 7.3
Tax Allocation and Indemnification
29
Section 7.4
Filing of Tax Returns; Payment of Taxes
29


D-ii

--------------------------------------------------------------------------------



Section 7.5
Transfer Taxes
29
Section 7.6
Scope
30
 
 
 
 
 
ARTICLE VIII
CONDITIONS TO OBLIGATIONS
 
 
 
 
 
Section 8.1
Conditions to Obligations of the Partnership
30
Section 8.2
Conditions to the Obligations of PBF Energy
31
 
 
 
 
 
ARTICLE IX
INDEMNIFICATION
 
 
 
 
 
Section 9.1
Survival
32
Section 9.2
Indemnification
32
Section 9.3
Indemnification Procedures
33
Section 9.4
Additional Agreements Regarding Indemnification
35
Section 9.5
Waiver of Other Representations
35
Section 9.6
Consideration Adjustment
36
Section 9.7
Exclusive Remedy
36
 
 
 
 
 
ARTICLE X
TERMINATION
Section 10.1
Termination
36
Section 10.2
Effect of Termination
37
 
 
 
 
 
ARTICLE XI
MISCELLANEOUS
 
 
 
 
 
Section 11.1
Notices
37
Section 11.2
Assignment
38
Section 11.3
Rights of Third Parties
38
Section 11.4
Expense
38
Section 11.5
Counterparts
38
Section 11.6
Entire Agreement
38
Section 11.7
Disclosure Schedules
38
Section 11.8
Amendments
39
Section 11.9
Publicity
39
Section 11.10
Severability
39
Section 11.11
Governing Law; Jurisdiction
39
Section 11.12
Action by the Partnership
40


D-iii

--------------------------------------------------------------------------------







Exhibits
Exhibit A        -    Form of Second Amended and Restated Omnibus Agreement
Exhibit B        -    Form of Second Amended and Restated Operation and
                Management Services and Secondment Agreement
Exhibit C        -    Form of Storage and Terminaling Services Agreement
Exhibit D        -    Description of Toledo Tank Farm Assets


Disclosure Schedules
Schedule 1.1(i)    -    Partnership Knowledge
Schedule 1.1(ii)    -    PBF Energy Knowledge
Schedule 1.1(iii)    -    Permitted Liens
Schedule 3.3        -    PBF Approvals
Schedule 3.5        -    PBF Energy Brokers’ Fees
Schedule 4.7        -    Material Contracts
Schedule 4.10        -    Litigation
Schedule 4.11        -    Taxes
Schedule 4.12        -    Environmental Matters
Schedule 4.14        -    Insurance
Schedule 5.3        -    Partnership Approvals
Schedule 5.5        -    Partnership Brokers’ Fees
Schedule 6.1        -    Conduct of Business
Schedule 6.10        -    Easements









D-iv

--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT, dated as of December 2, 2014 (this “Agreement”), is
entered into by and between PBF Energy Company LLC, a limited liability company
formed under the Laws of the State of Delaware (“PBF Energy”), and PBF Logistics
LP, a limited partnership organized under the Laws of the State of Delaware (the
“Partnership”).
RECITALS
WHEREAS, Toledo Refining Company, LLC, Delaware limited liability company
(“Toledo Refining”), and an indirect, wholly-owned Subsidiary (as defined below)
of PBF Energy, owns the Toledo Tank Farm Assets (as defined below);
WHEREAS, Toledo Refining has formed Toledo Terminaling Company LLC, a Delaware
limited liability company (“Toledo Terminaling”), with Toledo Refining owning
all of the limited liability company membership interests in Toledo Terminaling
(such limited liability company membership interests, the “Subject Interests”);
WHEREAS, prior to Closing (as defined below):
(i)     Toledo Refining intends to contribute the Toledo Tank Farm Assets to
Toledo Terminaling;
(ii)     next Toledo Refining intends to distribute the Subject Interests to PBF
Holding Company LLC, a Delaware limited liability company (“PBF Holding”); and
(iii)    next PBF Holding intends to distribute the Subject Interests to PBF
Energy (the actions to be taken in subsections (i) through (iii) above,
collectively, the “Restructuring”);
WHEREAS, the Partnership intends to (i) borrow $135.0 million under a revolving
credit facility (the “Borrowed Funds”) guaranteed by PBF Energy and use $30.0
million of such borrowing to repay $30.0 million of its outstanding term loan
and thereby release $30.0 million of marketable securities (the “Securities”)
collateralizing the term loan and (ii) sell the Securities to fund a cash
distribution of $30.0 million to PBF Energy as reimbursement for certain
pre-formation capital expenditures attributable to the Toledo Tank Farm Assets
(the “Proceeds Distribution”).
WHEREAS, PBF Energy intends to contribute to the Partnership, and the
Partnership would then accept from PBF Energy, the Subject Interests, and, in
exchange, the Partnership would (i) issue to PBF Energy the Common Unit
Consideration and (ii) make the Proceeds Distribution to PBF Energy as
reimbursement for certain pre-formation capital expenditures attributable to the
Toledo Tank Farm Assets and distribute $105.0 million of the Borrowed Funds to
PBF Energy (the “Borrowed Funds Distribution” and, together with the Proceeds
Distribution, the “Cash Distribution”);
WHEREAS, PBF Energy, PBF Holding, the General Partner (as defined below) and the
Partnership previously entered into an Amended and Restated Omnibus Agreement,
dated September 30, 2014 (the “Amended and Restated Omnibus Agreement”), and the
parties thereto

2



--------------------------------------------------------------------------------




desire to amend and restate the Amended and Restated Omnibus Agreement in the
form attached as Exhibit A hereto (the “Second Amended and Restated Omnibus
Agreement”) effective as of Closing (as defined below);
WHEREAS, PBF Holding, DCR (as defined herein), Toledo Refining, the General
Partner, the Partnership and DCT (as defined herein) previously entered into an
Amended and Restated Operation and Management Services and Secondment Agreement,
dated September 30, 2014 (the “Amended and Restated Operation and Management
Services Agreement”), and the parties thereto desire to amend and restate the
Amended and Restated Operation and Management Services and Secondment Agreement
in the form attached as Exhibit B hereto (the “Second Amended and Restated
Operation and Management Services and Secondment Agreement”) effective as of
Closing;
WHEREAS, the Parties intend for PBF Holding and Toledo Terminaling to enter into
the Storage and Terminaling Services Agreement in the form attached as Exhibit C
hereto (the “Terminaling Services Agreement”) effective as of Closing;
WHEREAS, PBF Holding and the Partnership previously entered into an Amended and
Restated Toledo Truck Unloading & Terminaling Agreement, dated as of June 1,
2014, (the “Toledo Truck Unloading & Terminaling Agreement”), and the
Partnership desires to assign the Toledo Truck Unloading & Terminaling Agreement
to Toledo Terminaling and, immediately thereafter, PBF Holding and Toledo
Terminaling intend to amend Exhibit D thereto (the “Assignment and Amendment of
the Toledo Truck Unloading & Terminaling Agreement”) effective as of Closing;
and
WHEREAS, the Conflicts Committee (as defined below) has (i) received an opinion
of Tudor, Pickering, Holt & Co. Advisors, LLC, the financial advisor to the
Conflicts Committee, that the Common Unit Consideration and the Cash
Distribution paid by the Partnership in exchange for the Subject Interests is
fair, from a financial point of view, to the common unitholders of the
Partnership other than the General Partner, PBF Energy, PBF Energy Inc. and
their respective affiliates, (ii) found this Agreement, the other Transaction
Documents (defined below) and the transactions contemplated hereby and thereby
to be in the best interests of the Partnership and (iii) approved this
Agreement, the other Transactions Documents and the transactions contemplated
hereby and thereby.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties (as defined below) agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION


Section 1.1    Definitions. As used herein, the following capitalized terms
shall have the following meanings:

3

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise. Notwithstanding
anything in this definition to the contrary, for the purposes of this Agreement,
none of the Partnership and its Subsidiaries, on the one hand, and PBF Parent
and its other Subsidiaries (including PBF Energy), on the other hand, shall be
considered to be Affiliates with respect to each other.
“Agreement” has the meaning provided such term in the preamble to this
Agreement.
“Amended and Restated Omnibus Agreement” has the meaning provided such term in
the recitals to this Agreement.
“Amended and Restated Operation and Management Services Agreement” has the
meaning provided such term in the recitals to this Agreement.
“Borrowed Funds” has the meaning provided such term in the recitals of this
Agreement.
“Borrowed Funds Distribution” has the meaning provided such term in the recitals
of this Agreement.
“Business” means the business conducted through the use of the Toledo Tank Farm
Assets.
“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the States of New York, New Jersey or Delaware or a federal holiday in the
United States.
“Cash Distribution” has the meaning provided such term in the recitals of this
Agreement.
“Casualty Loss” means, with respect to all or any portion of the Toledo Tank
Farm Assets, any destruction by fire, storm or other casualty, or any
condemnation or taking or threatened condemnation or taking, of all or any
portion of the Toledo Tank Farm Assets.
“Claim Notice” has the meaning provided such term in Section 9.3(a).
“Closing” has the meaning provided such term in Section 2.3(a).
“Closing Date” has the meaning provided such term in Section 2.3(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” has the meaning provided such term in the Partnership Agreement.

4

--------------------------------------------------------------------------------




“Common Unit Consideration” means the number of Common Units that is computed by
(i) multiplying the Dropdown Aggregate Value by 10%, and (ii) dividing the
product of the foregoing item (i) by the Per Unit Value; provided that if the
number of Common Units so computed is not a whole number, such number shall be
rounded to the nearest whole number of Common Units (and a 0.5 Common Unit shall
be rounded to the next higher Common Unit).
“Company Guarantees” means all guaranties, letters of credit, bonds, sureties,
cash collateral accounts, and other credit support or assurances provided by PBF
Parent or any of its Affiliates (other than Toledo Terminaling) in support of
any obligations of Toledo Terminaling, the Toledo Tank Farm Assets or the
Business.
“Conflicts Committee” has the meaning provided such term in the Partnership
Agreement.
“Contract” means any legally binding agreement, commitment, lease, license or
contract.
“Cross Receipt” means a cross receipt acknowledging the receipt of the items in
Section 2.3(b)(i), (ii) and (v) by the Partnership and the items in
Section 2.3(c)(i), (ii), (iii) and (v) by PBF Energy.
“DCR” means Delaware City Refining Company LLC, a Delaware limited liability
company.
“DCT” means Delaware City Terminaling Company LLC, a Delaware limited liability
company.
“Disclosure Schedules” means the schedules attached hereto.
“Dollars” and “$” mean the lawful currency of the United States.
“Dropdown Aggregate Value” means $150,000,000.
“Effective Time” has the meaning provided such term in Section 2.3(a).
“Environmental Law” means all Laws relating to (i) pollution or protection of
human health, the environment or natural resources; (ii) any Release or
threatened Release of, or exposure to, Hazardous Substances; (iii) greenhouse
gas emissions; or (iv) the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport, arrangement for disposal or
transport, handling or Release of any Hazardous Substances. Without limiting the
foregoing, “Environmental Laws” include, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251
et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Endangered
Species Act, § 16 U.S.C. 1531 et seq., the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq., the Occupational Safety and Health Act, 29 U.S.C.
Sections 651 et seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.
and other environmental conservation and protection Laws, each as amended
through the Closing Date.

5

--------------------------------------------------------------------------------




“Environmental Losses” means any Losses suffered or incurred by reason of or
arising out of (i) any violation or correction of violation of Environmental
Laws; or (ii) any event, circumstance, action, omission, condition or
environmental matter (including, without limitation, the exposure to, presence
of, Release or threatened Release of Hazardous Substances) including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, response, abatement, monitoring, containment, cleanup, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws or to satisfy any applicable voluntary cleanup program, (B)
the performance of a supplemental environmental project authorized or consented
to by a Governmental Authority in partial or whole mitigation of a fine or
penalty, (C) the cost or expense of the preparation and implementation of any
investigatory closure, remedial or corrective action or other plans required or
necessary under Environmental Laws or to satisfy any applicable voluntary
cleanup program and (D) the cost and expense for any environmental or toxic tort
pre-trial, trial, or appellate legal or litigation support work.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Exhibits” means the exhibits attached hereto.
“Fundamental Representations” means the representations and warranties contained
in Sections 3.1, 3.2, 3.5, 4.1, 4.2, 5.1, 5.2 and 5.5.
“GAAP” means generally accepted accounting principles of the United States,
consistently applied.
“General Partner” means PBF Logistics GP LLC, a Delaware limited liability
company.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Hazardous Substance” means (i) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated by, or as to which liability may attach under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the federal Comprehensive Environmental Response,
Compensation, and Liability Act, as amended through the Closing Date, (ii)
radioactive materials, asbestos or asbestos containing materials,
polychlorinated biphenyls, urea formaldehyde insulation, toxic mold or radon and
(iii) oil as defined in the Oil Pollution Act of 1990, as amended through the
Closing Date, including oil, gasoline, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel, other refined petroleum hydrocarbon and petroleum products.

6

--------------------------------------------------------------------------------




“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness for Borrowed Money” means with respect to any Person, at any date,
without duplication, (a) all obligations of such Person for borrowed money
(including intercompany obligations), including all principal, interest,
premiums, fees, expenses, overdrafts and penalties with respect thereto, (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property, except trade payables incurred in the ordinary
course of business, (d) all obligations of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or similar
instrument, (e) all capitalized lease obligations of such Person, and (f) all
indebtedness of any other Person of the type referred to in clauses (a) to (e)
above directly or indirectly guaranteed by such Person or secured by any assets
of such Person, whether or not such indebtedness has been assumed by such
Person.
“Indemnified Party” has the meaning provided such term in Section 9.3(a).
“Indemnifying Party” has the meaning provided such term in Section 9.3(a).
“Intellectual Property” means intellectual property rights, statutory or common
law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing, (b) copyrights and any applications or
registrations for any of the foregoing, and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae and specifications.
“Knowledge” means (a) as to the Partnership, the actual knowledge of those
Persons listed on Schedule 1.1(i); and (b) as to PBF Energy, the actual
knowledge of those Persons listed on Schedule 1.1(ii).
“Law” means any applicable statute, law (including common law), rule,
regulation, ordinance, order, judgment, code, injunction, decree or other
legally enforceable requirments of a Governmental Authority.
“Lien” means, with respect to any property or asset, any mortgage, pledge,
charge, security interest or other encumbrance of any kind in respect of such
property or asset.
“Losses” means all actual liabilities, losses, damages, fines, penalties,
judgments, settlements, awards, costs and expenses (including those required to
comply with any injunctive relief and reasonable fees and expenses of counsel);
provided, however, that (a) Losses shall not include any special, punitive,
exemplary, incidental, consequential or indirect damages nor shall Losses
include lost profits, lost opportunities or other speculative damages, except to
the extent a Party is required to pay such damages to a third party in
connection with a matter for which such Party is entitled to indemnification
under Article IX, and (b) the amount of any Loss shall be reduced by (i) any
insurance proceeds actually recovered with respect to such Loss, (ii) any Tax
Benefits with respect to such Loss and (iii) indemnification or reimbursement
payments actually recovered from third parties with respect to such Loss.

7

--------------------------------------------------------------------------------




“Material Adverse Effect” means, with respect to PBF Energy, any circumstance,
change or effect that (a) is or would reasonably be expected to be materially
adverse to the business, operations or financial condition of Toledo Terminaling
or the Business, or (b) materially impedes or would reasonably be expected to
impede the ability of PBF Energy to complete the transactions contemplated
herein, but shall exclude any circumstance, change or effect resulting or
arising from:
(i)    any change in general economic conditions in the industries or markets in
which Toledo Terminaling or the Business operate;
(ii)    seasonal reductions in revenues or earnings of Toledo Terminaling or the
Business substantially consistent with the historical results;
(iii)    national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack;
(iv)    changes in Law or GAAP;
(v)    the entry into or announcement of this Agreement, actions contemplated by
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply to
the extent such circumstance, change or effect has a materially disproportionate
effect on Toledo Terminaling or the Business as compared to other entities in
the industry or markets in which Toledo Terminaling or the Business operate.
“Material Casualty Loss” has the meaning provided such term in Section 6.8.
“Material Contracts” means each of the following types of Contracts related to
the Business:
(i)     any Contract for the receipt, handling, throughput, custody and delivery
of crude oil and any services ancillary thereto;
(ii)    any Contract for Indebtedness for Borrowed Money, except for any that
will be cancelled prior to Closing;
(iii)    any Contract involving a remaining commitment to pay capital
expenditures in excess of $200,000;
(iv)    any Contract (or group of related Contracts with the same Person) for
the lease of real or personal property to or from any Person providing for lease
payments in excess of $200,000 per year;
(v)    any Contract between PBF Energy or any of its Affiliates, on the one
hand, and Toledo Terminaling, on the other hand, that will survive the Closing;

8

--------------------------------------------------------------------------------




(vi)    any Contract that limits the ability of Toledo Terminaling or the Toledo
Tank Farm Assets to compete in any line of business or with any Person or in any
geographic area during any period of time after the Closing;
(vii)    any partnership or joint venture agreement;
(viii)    any Contract granting to any Person a right of first refusal, first
offer or right to purchase any of the Toledo Tank Farm Assets which right
survives the Closing;
(ix)    any Contract under which the consequences of a default or termination
would reasonably be expected to have a Material Adverse Effect; and
(x)    any other Contract (or group of related Contracts with the same Person)
not enumerated in this Section 4.7, the performance of which by any party
thereto involves consideration in excess of $200,000 per year.
“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, bylaws, partnership
agreement, operating agreement or similar formation or governing documents and
instruments.
“Owned Real Property” has the meaning provided such term in Section 4.16(a).
“Parties” means PBF Energy and the Partnership.
“Partnership” has the meaning provided such term in the preamble to this
Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 15, 2014.
“Partnership Approvals” has the meaning provided such term in Section 5.3.
“Partnership Debt” has the meaning provided such term in Section 7.1(a).
“Partnership Financial Statements” has the meaning provided such term in
Section 5.9.
“Partnership Indemnified Parties” has the meaning provided such term in
Section 9.2(a).
“Partnership SEC Documents” has the meaning provided such term in Section 5.9.
“Partnership Transaction Document Parties” means the Partnership (including the
General Partner when acting in its capacity as the general partner of the
Partnership), DCT and, with respect to the Terminaling Services Agreement and
the Assignment and Amendment of the Toledo Truck Unloading & Terminaling
Agreement, Toledo Terminaling.
“PBF Approvals” has the meaning provided such term in Section 3.3.
“PBF Energy” has the meaning provided such term in the preamble to this
Agreement.

9

--------------------------------------------------------------------------------




“PBF Holding” has the meaning provided such term in the recitals of this
Agreement.
“PBF Indemnified Parties” has the meaning provided such term in Section 9.2(b).
“PBF Parent” means PBF Energy Inc., a Delaware corporation.
“PBF Recourse Liabilities” means liabilities of the Partnership that constitute
recourse liabilities for which PBF Energy bears the economic risk of loss,
within the meaning of Treasury Regulation Section 1.752-2.
“PBF Transaction Document Parties” means PBF Energy, PBF Holding, DCR, Toledo
Refining and the General Partner (except when acting in its capacity as the
general partner of the Partnership).
“Per Unit Valuation Date” means the date that is two Business Days prior to the
date of this Agreement.
“Per Unit Value” means the product of (i) 100% and (ii) the volume-weighted
average price of the Common Units on the New York Stock Exchange during the 20
trading days immediately preceding the Per Unit Valuation Date, calculated using
data from Bloomberg.
“Permits” means authorizations, licenses, permits or certificates issued by
Governmental Authorities.
“Permitted Liens” means (a) Liens for Taxes not yet delinquent or being
contested in good faith by appropriate proceedings, (b) statutory Liens
(including materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s,
and other similar Liens) arising in the ordinary course of business securing
payments not yet delinquent or being contested in good faith by appropriate
proceedings, (c) the rights of lessors and lessees under leases, and the rights
of third parties under any agreement, in each case executed in the ordinary
course of business and that do not materially and adversely affect the ability
of Toledo Terminaling to conduct the Business as currently conducted, (d) the
rights of licensors and licensees under licenses executed in the ordinary course
of business and that do not materially and adversely affect the ability of
Toledo Terminaling to conduct the Business as currently conducted, (e)
restrictive covenants, easements and defects, imperfections or irregularities of
title or Liens, if any, of a nature that do not materially and adversely affect
the assets or properties subject thereto, (f) preferential purchase rights and
other similar arrangements with respect to which consents or waivers are
obtained or as to which the time for asserting such rights has expired at the
Closing Date without an exercise of such rights, (g) restrictions on transfer
with respect to which consents or waivers are obtained for this transaction, (h)
Liens granted in the ordinary course of business which do not secure the payment
of Indebtedness for Borrowed Money and which do not materially and adversely
affect the ability of Toledo Terminaling to conduct the Business as currently
conducted, (i) Liens listed in Schedule 1.1(iii), and (j) Liens created by the
Partnership or its successors and assigns.

10

--------------------------------------------------------------------------------




“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.
“Pre-Closing Period” has the meaning provided such term in Section 7.3.
“Post-Closing Period” has the meaning provided such term in Section 7.3.
“Proceeds Distribution” has the meaning provided such term in the recitals of
this Agreement.
“Reasonable Efforts” means efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.
“Release” or “Releasing” means depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaking, dumping or disposing into the environment,
including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Substance.
“Representatives” means, as to any Person, its officers, directors, employees,
counsel, accountants, financial advisers and consultants.
“Restructuring” has the meaning provided such term in the recitals of this
Agreement.
“Second Amended and Restated Omnibus Agreement” has the meaning provided such
term in the recitals to this Agreement.
“Second Amended and Restated Operation and Management Services Agreement” has
the meaning provided such term in the recitals to this Agreement.
“Securities” has the meaning provided such term in the recitals of this
Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Straddle Period” has the meaning provided such term in Section 6.7(a).
“Subject Interests” has the meaning provided such term in the recitals of this
Agreement.
“Subsidiary” means, with respect to any Person, any other Person of which
(a) more than 50% of (i) the total combined voting power of all classes of
voting securities of such entity, (ii) the total combined equity interests or
(iii) the capital or profit interests, in each case, is beneficially owned,
directly or indirectly, by such Person or (b) the power to vote or to direct the
voting of sufficient securities to elect a majority of the board of directors or
similar governing body is held by such Person.

11

--------------------------------------------------------------------------------




“Tax” means all taxes, assessments, duties, levies, imposts or other similar
charges imposed by a Governmental Authority, including all income, franchise,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental, alternative minimum, add-on,
value-added, backup withholding and other taxes, assessments, duties, levies,
imposts or other similar charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Governmental Authority, penalties and
interest.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Tax Benefit” means, with respect to a Loss, an amount by which the Tax
liability of a Person (or group of Persons filing a Tax Return that includes
such Person) is reduced as a result of such Loss or the amount of any Tax refund
or Tax credit that is generated (including, by deduction, loss, credit or
otherwise) as a result of such Loss, and any related interest received from any
relevant Tax Authority; provided, however, in each case, only the reasonable
present value of any Tax Benefit shall be considered with respect to a Loss.
“Tax Proceeding” has the meaning provided such term in Section 7.1(b).
“Tax Return” means any report, return, election, document, estimated Tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.
“Tax Straddle Period” has the meaning provided such term in Section 7.3.
“Terminaling Services Agreement” has the meaning provided such term in the
recitals to this Agreement.
“Third Party Claim” has the meaning provided such term in Section 9.3(a).
“Toledo Tank Farm Assets” means the tank farm, commonly referred to as “Tank
Farm #2,” and related facilities co-located with the tank farm, connected by
pipelines to the refinery owned by Toledo Refining located near Toledo, Ohio, as
generally described on Exhibit D;
“Toledo Refining” has the meaning provided such term in the recitals to this
Agreement.
“Toledo Terminaling” has the meaning provided such term in the recitals to this
Agreement.
“Toledo Truck Unloading & Terminaling Agreement” has the meaning provided such
term in the recitals to this Agreement.
“Assignment and Amendment of the Toledo Truck Unloading & Terminaling Agreement”
has the meaning provided such term in the recitals to this Agreement.
“Transaction Debt” has the meaning provided such term in Section 7.1(a).

12

--------------------------------------------------------------------------------




“Transaction Documents” means this Agreement, the Second Amended and Restated
Operation and Management Services and Secondment Agreement, the Second Amended
and Restated Omnibus Agreement, the Terminaling Services Agreement and any other
documents of conveyance or other related documents contemplated to be entered
into in connection with the Agreement and the transaction contemplated hereby
with respect to which the Partnership and PBF Energy are parties.
“Transfer Taxes” has the meaning provided such term in Section 7.5.
“United States” or “U.S.” means United States of America.
Section 1.2    Rules of Construction.
(a)    All article, section and schedule references used in this Agreement are
to articles, sections and schedules to this Agreement unless otherwise
specified. The schedules attached to this Agreement constitute a part of this
Agreement and are incorporated herein for all purposes.
(b)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.
(c)    The Parties acknowledge that each Party and its attorney have reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
(d)    The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
(e)    All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.
(f)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
(g)    Any event hereunder requiring the payment of cash or cash equivalents on
a day that is not a Business Day shall be deferred until the next Business Day.
(h)    Unless expressly set forth or qualified otherwise (e.g., by “Business” or
“trading”), all references herein to a “day” are deemed to be a reference to a
calendar day.

13

--------------------------------------------------------------------------------




(i)    References to any Law are references to such Law as it may be amended
from time to time, and references to particular provisions of a Law include a
reference to the corresponding provisions of any succeeding Law.
ARTICLE II
CONTRIBUTION; CLOSING


Section 2.1    Contribution of Subject Interests. At the Closing, upon the terms
and subject to the conditions set forth in this Agreement, PBF Energy shall
contribute to the Partnership, and the Partnership shall accept from PBF Energy,
the Subject Interests, free and clear of any Liens, other than transfer
restrictions (i) imposed thereon by securities Laws, (ii) arising under the
Organizational Documents of Toledo Terminaling or (iii) resulting from actions
of the Partnership or any of its Subsidiaries.
Section 2.2    Consideration.
(a)    At the Closing, upon the terms and subject to the conditions set forth in
this Agreement, in exchange for the Subject Interests, the Partnership shall (i)
issue to PBF Energy the Common Unit Consideration and (ii) distribute to PBF
Energy (A) the Borrowed Funds Distribution, which distribution shall be sourced
by the Partnership solely from debt proceeds under indebtedness that constitutes
a PBF Recourse Liability and (B) the Proceeds Distribution.
(b)    The Parties acknowledge that the transactions described in this Article
II are properly characterized as transactions described in Sections 721(a) and
731 of the Code.
Section 2.3    The Closing.
(a)    The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of PBF Energy, (i) within two
Business Days following the satisfaction or, to the extent permitted by
applicable Law, waiver of all conditions to the obligations of the parties set
forth in Article VIII (other than such conditions as may, by their terms, only
be satisfied at the Closing or on the Closing Date) or (ii) at such other place
or on such other date as the parties mutually may agree in writing. The day on
which the Closing takes place is referred to as the “Closing Date”; provided,
however, the Closing shall be deemed to have been consummated at 11:59:59
p.m.(Eastern time) on the Closing Date (the “Effective Time”).
(b)    At the Closing, PBF Energy will deliver (or cause to be delivered) the
following documents and deliverables to the Partnership:
(i)    an assignment or assignments effecting the transfer to the Partnership of
ownership of all of the Subject Interests together with certificates, if any,
representing the Subject Interests and such other documentation as is reasonably
required to transfer the Subject Interests to the Partnership;
(ii)    executed counterparts of the Terminaling Services Agreement, the Second
Amended and Restated Omnibus Agreement, the Second Amended and Restated
Operation

14

--------------------------------------------------------------------------------




and Management Services and Secondment Agreement, and the instrument effecting
the Assignment and Amendment of the Toledo Truck Unloading & Terminaling
Agreement, in each case, executed by each party thereto, other than the
Partnership or its applicable Subsidiaries;
(iii)    a certification in the form prescribed by Treasury Regulation
Section 1.1445-2(b)(2) to the effect that PBF Energy is not a foreign person;
(iv)    the Cross Receipt executed by PBF Energy; and
(v)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Partnership and agreed to by PBF Energy prior to
the Closing Date to carry out the intent and purposes of this Agreement.
(c)    At the Closing, the Partnership will deliver (or cause to be delivered)
the following documents and deliverables to PBF Energy or take the following
actions:
(i)    the Cash Distribution to PBF Energy by wire transfer of immediately
available U.S. federal funds to an account specified by PBF Energy;
(ii)    executed counterparts of the Terminaling Services Agreement, the Second
Amended and Restated Omnibus Agreement, the Second Amended and Restated
Operation and Management Services and Secondment Agreement, and the instrument
effecting the Assignment and Amendment of the Toledo Truck Unloading &
Terminaling Agreement, in each case, executed by the Partnership or its
applicable Affiliates;
(iii)    issue, in certificated or book entry form, to PBF Energy the Common
Unit Consideration;
(iv)    the Cross Receipt executed by the Partnership; and
(v)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by PBF Energy and agreed to by the Partnership prior to
the Closing Date to carry out the intent and purposes of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO PBF ENERGY


Except as disclosed in the Disclosure Schedules, PBF Energy hereby represents
and warrants to the Partnership as follows:
Section 3.1    Organization. PBF Energy is, and each of the other PBF
Transaction Document Parties is, a limited liability company duly formed,
validly existing and in good standing under the Laws of the State of Delaware.



15

--------------------------------------------------------------------------------




Section 3.2    Authorization; Enforceability.
(a)    PBF Energy has all requisite limited liability company power and
authority to execute and deliver this Agreement and to perform all obligations
to be performed by it hereunder. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized and approved by all requisite limited liability company
action on the part of PBF Energy, and no other limited liability company
proceedings on the part of PBF Energy are necessary to authorize this Agreement.
This Agreement has been duly and validly executed and delivered by PBF Energy,
and this Agreement constitutes a valid and binding obligation of PBF Energy,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.
(b)    Each of the PBF Transaction Document Parties has all requisite limited
liability company power and authority to execute and deliver the Transaction
Documents (other than this Agreement) to which it will be a party. The execution
and delivery of each of the Transaction Documents (other than this Agreement) by
each PBF Transaction Document Party party thereto and the consummation of the
transactions contemplated thereby have been duly and validly authorized and
approved by all requisite limited liability company action on the part of such
PBF Transaction Document Party.
Section 3.3    No Conflict. The execution and delivery of this Agreement by PBF
Energy and of the other Transaction Documents by each of the PBF Transaction
Document Parties party thereto and the consummation of the transactions
contemplated hereby (including the Restructuring) and thereby (assuming all
required filings, consents, approvals, authorizations and notices set forth in
Schedule 3.3 (collectively, the “PBF Approvals”) have been made, given or
obtained) do not and shall not:
(a)    violate in any material respect any Law applicable to PBF Energy or any
of the other PBF Transaction Document Parties
(b)    require any of them to make any filing with, obtain the consent, approval
or authorization of, or provide notice to, any Person;
(c)    violate the Organizational Documents of the PBF Energy or any of the
other PBF Transaction Document Parties; or
(d)    (i) breach or result in the termination of any material Contract to which
PBF Energy or any of the other PBF Transaction Document Parties is a party, (ii)
result in the creation of any Lien upon the Subject Interests or (iii)
constitute an event which, after notice or lapse of time or both, would result
in any of the foregoing;
Except in the case of clauses (a), (b) or (d), as would not, individually or in
the aggregate, have a Material Adverse Effect.

16

--------------------------------------------------------------------------------




Section 3.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of PBF Energy, threatened
that would adversely affect the ability of PBF Energy to perform its obligations
under this Agreement or the ability of each of the PBF Transaction Document
Parties to perform its obligations under each of the other Transaction Documents
to which it is a party, and there are no orders or unsatisfied judgments from
any Governmental Authority binding upon PBF Energy or any of the other PBF
Transaction Document Parties that would adversely affect the ability of PBF
Energy to perform its obligations under this Agreement or the ability of any of
the PBF Transaction Document Parties to perform its obligations under any of the
other Transaction Documents, except in each case, as would not, individually or
in the aggregate, have a Material Adverse Effect.
Section 3.5    Brokers’ Fees. Except as set forth on Schedule 3.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by PBF Energy or any
of its Affiliates.
Section 3.6    Investment Representation. PBF Energy is purchasing the Common
Unit Consideration for its own account with the present intention of holding
such units for investment purposes and not with a view to or for sale in
connection with any public distribution of such units in violation of any
federal or state securities Laws. PBF Energy acknowledges that such Common Units
have not been registered under federal and state securities Laws and that such
Common Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition is registered under federal and state
securities Laws or pursuant to an exemption from registration under any federal
or state securities Laws.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO TOLEDO TERMINALING AND THE TOLEDO TANK FARM ASSETS


Except as disclosed in the Disclosure Schedules, PBF Energy hereby represents
and warrants to the Partnership as follows:
Section 4.1    Organization of Toledo Terminaling. Toledo Terminaling is a
limited liability company duly formed, validly existing and in good standing
under the Laws of the State of Delaware, and has all requisite limited liability
company power and authority to own, operate or lease its properties and assets
and to conduct the Business as it is now being conducted. Toledo Terminaling is
duly licensed or qualified in each jurisdiction in which the ownership or
operation of its assets or the character of its activities is such as to require
it to be so licensed or qualified, except where the failure to be so licensed or
qualified would not reasonably be expected to have a Material Adverse Effect.
PBF Energy has made available to the Partnership true copies of the
Organizational Documents of Toledo Terminaling.



17

--------------------------------------------------------------------------------






Section 4.2    Capitalization.
(a) Upon consummation of the Restructuring and at Closing, PBF Energy will have
good and valid title to, hold of record and own the Subject Interests free and
clear of any Liens, other than transfer restrictions (i) imposed thereon by
securities Laws, (ii) arising under the Organizational Documents of Toledo
Terminaling or (iii) resulting from the actions of the Partnership or any of its
Subsidiaries.
(b) Toledo Terminaling has no outstanding equity interests other than the
Subject Interests. There are no outstanding options, warrants, rights or other
securities convertible into or exchangeable or exercisable for limited liability
company interests of Toledo Terminaling issued or granted by Toledo Terminaling,
and there are no agreements of any kind which may obligate Toledo Terminaling to
issue, purchase, redeem or otherwise acquire any of its limited liability
company interests, except as may be contained in its Organizational Documents.
Section 4.3    No Conflict. The execution and delivery by PBF Energy of this
Agreement and by each of the PBF Transaction Document Parties of the other
Transaction Documents to which it will be a party and the consummation of the
transactions contemplated hereby (including the Restructuring) and thereby
(assuming all of the PBF Approvals have been made, given or obtained) do not and
will not:
(a)    violate, in any material respect, any Law applicable to Toledo
Terminaling or the Toledo Tank Farm Assets;
(b)    require Toledo Terminaling to make any filing with, or obtain the
consent, approval or authorization of, or provide notice to, any Person;
(c)    violate any Organizational Document of Toledo Terminaling; or
(d)    (i) result in the breach or termination of any Material Contract, (ii)
result in the creation of any Lien upon the Toledo Tank Farm Assets or (iii)
constitute an event which, after notice or lapse of time or both, would result
in any such breach, termination or creation of a Lien.
except, in the case of clauses (a), (b) or (d), as would not, individually or in
the aggregate, have a Material Adverse Effect.
Section 4.4    Toledo Tank Farm Assets. Upon completion of the Restructuring and
at Closing, Toledo Terminaling (a) will own the Toledo Tank Farm Assets, free
and clear of any Liens except for Permitted Liens, and (b) will not own any
assets or properties other than the Toledo Tank Farm Assets.

18

--------------------------------------------------------------------------------




Section 4.5    Subsidiaries. Toledo Terminaling does not own any equity
interests in any Person.
Section 4.6    Absence of Certain Changes. Since January 1, 2014, (a) the
Business has been conducted, in all material respects, only in the ordinary
course and (b) there has been no damage, destruction or loss to the Toledo Tank
Farm Assets that would reasonably be expected to have a Material Adverse Effect.
Section 4.7    Contracts.
(a)    Except as set forth in Schedule 4.7, at Closing, Toledo Terminaling will
not be a party to, and the Toledo Tank Farm Assets will not otherwise be subject
to, any Material Contracts.
(b)    Except as set forth in Schedule 4.7, each Material Contract listed
thereon (i) will be in full force and effect and (ii) represent the legal, valid
and binding obligation of Toledo Terminaling and, to the Knowledge of PBF
Energy, represents the legal, valid and binding obligation of the other parties
thereto, in each case enforceable in accordance with its terms subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity. Except as set forth in Schedule
4.7, neither Toledo Terminaling nor, to the Knowledge of PBF Energy, any other
party is in breach of any Material Contract, and none of PBF Energy or, the
Knowledge of PBF Energy, Toledo Terminaling has received any written notice of
termination or breach of any Material Contract.
Section 4.8    Company Guarantees. There are no Company Guarantees.
Section 4.9    Intellectual Property. Toledo Refining currently has access to,
owns or has the right to use (and, at Closing, Toledo Terminaling will have
access to, own or have the right to use) pursuant to license, sublicense,
agreement or otherwise all items of Intellectual Property required in connection
with the ownership of Toledo Tank Farm Assets and the operation of the Business
as presently conducted.
Section 4.10    Litigation. Except as set forth in Schedule 4.10, (a) there are
no legal actions before any Governmental Authority or lawsuits pending or, to
the Knowledge of PBF Energy, threatened against PBF Energy or any Affiliate
relating to the Toledo Tank Farm Assets, other than lawsuits or actions which
would not reasonably be expected to have a Material Adverse Effect, and (b) the
Toledo Tank Farm Assets are not subject to any injunction, order or unsatisfied
judgment from any Governmental Authority.
Section 4.11    Taxes. Except as set forth on Schedule 4.11, (a) all Tax Returns
required to be filed by or with respect to the Toledo Tank Farm Assets have been
filed on a timely basis (taking into account all extensions of due dates), (b)
all Taxes owed by PBF Energy or any of its Affiliates with respect to the Toledo
Tank Farm Assets, which are or have become due, have been timely paid in full,
(c) there are no Liens on any of the Toledo Tank Farm Assets that arose in
connection with any failure (or alleged failure) to pay any Tax on the Toledo
Tank Farm Assets, other than Permitted

19

--------------------------------------------------------------------------------




Liens for Taxes, (d) Toledo Terminaling has been treated as an entity
disregarded from its owner for federal income tax purposes and (e) there is no
pending action, proceeding or, to the Knowledge of PBF Energy, investigation for
assessment or collection of Taxes and no Tax assessment, deficiency or
adjustment has been asserted or proposed with respect to the Toledo Tank Farm
Assets.
Section 4.12    Environmental Matters. Except as set forth on Schedule 4.12 or
as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect:
(a)    the Toledo Tank Farm Assets are (and, at Closing, Toledo Terminaling will
be) in compliance in all material respects with all Environmental Laws, which
compliance includes the possession and maintenance of, and compliance with, all
material Permits required under all Environmental Laws;
(b)    the Toledo Tank Farm Assets are not (and, at Closing, Toledo Terminaling
will not be) the subject of any outstanding administrative or judicial order or
judgment, agreement or arbitration award from any Governmental Authority under
any Environmental Laws requiring remediation or the payment of a fine or
penalty;
(c)    the Toledo Tank Farm Assets are not (and, at Closing, Toledo Terminaling
will not be) subject to any action pending or threatened in writing, whether
judicial or administrative, alleging noncompliance with or potential liability
under any Environmental Law;
(d)    there has been no Release of any Hazardous Substance into the Environment
by the Toledo Tank Farm Assets, except in compliance with applicable
Environmental Law; and
(e)    there has been no exposure in violation of Environmental Laws of any
Person or property to any Hazardous Substances in connection with the operation
of the Toledo Tank Farm Assets.
The Partnership acknowledges that this Section 4.12 shall be deemed to be the
only representation and warranty in this Agreement with respect to Environmental
Laws or any other environmental matters.
Section 4.13    Legal Compliance; Permits. Except with respect to (i) matters
set forth in Schedule 4.10 (Litigation) (ii) compliance with Laws concerning
Taxes (as to which representations and warranties are made only pursuant to
Section 4.11) and (iii) compliance with Environmental Laws (as to which
representations and warranties are made only pursuant to Section 4.12), (a) to
the Knowledge of PBF Energy, the Toledo Tank Farm Assets are in compliance in
all material respects with all Laws, (b) no written notice of any violation of
any Law relating to any of the Toledo Tank Farm Assets or the operation of the
Business has been received and (c) Toledo Refining currently possesses (and, at
Closing, Toledo Terminaling will possess or Toledo Refining will continue to
maintain for the benefit of Toledo Terminaling) all material Permits necessary
for it to own the Toledo Tank Farm Assets and operate the Business as currently
conducted, and all such Permits are in full force and effect, except in the case
of clauses (b) and (c), as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

20

--------------------------------------------------------------------------------




Section 4.14    Insurance. Schedule 4.14 sets forth a list of the material
insurance policies with respect to which the Toledo Tank Farm Assets and the
Business are beneficiaries. All such insurance policies are (and, at Closing,
will be) in full force and effect, and all premiums due and payable under such
policies have been paid. No written notice of cancellation of, or indication of
an intention not to renew, any such insurance policy has been received.
Section 4.15    Employees. Toledo Terminaling does not (i) have any employees or
(ii) maintain or contribute to, and is not subject to any liability in respect
of, any employee benefit or welfare plan of any nature, including plans subject
to ERISA.
Section 4.16    Title to Properties and Related Matters.
(a)    Toledo Refining has, and at Closing Toledo Terminaling will have, (i)
good and valid fee simple title to all of the owned real property listed in
Section 4.16(a)(i) of Exhibit D (the “Owned Real Property”), free and clear of
any Liens, except for Permitted Liens, (ii) good and valid rights in each of the
leases, easements and access agreements listed in Section 4.16(a)(ii) of Exhibit
D (the “Real Property Agreements”), free and clear of any Liens, except for
Permitted Liens, and (iii) good and valid title to all of the personal property
that constitutes a portion of the Toledo Tank Farm Assets, except in each case,
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    The Owned Real Property and the Real Property Agreements constitute all
of the real property interests necessary for operation of the Toledo Tank Farm
Assets in substantially the same manner as they are currently being operated.
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP
The Partnership hereby represents and warrants to PBF Energy as follows:
Section 5.1    Organization of the Partnership. The Partnership is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware.
Section 5.2    Authorization; Enforceability.
(a)    The Partnership has all requisite partnership power and authority to
execute and deliver this Agreement and to perform all obligations to be
performed by it hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by all requisite limited partnership action on the part
of the Partnership, and no other partnership proceeding on the part of the
Partnership is necessary to authorize this Agreement. This Agreement has been
duly and validly executed and delivered by the Partnership, and this Agreement
constitutes a valid and binding obligation of the Partnership, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.

21

--------------------------------------------------------------------------------




(b)    Each of the Partnership Transaction Document Parties has all requisite
partnership or limited liability company power and authority, as the case may
be, to execute and deliver the Transaction Documents (other than this Agreement)
to which it will be a party. The execution and delivery of each of the
Transaction Documents (other than this Agreement) by the Partnership Transaction
Document Parties party thereto and the consummation of the transactions
contemplated thereby have been duly and validly authorized and approved by all
requisite partnership or limited liability company action, as the case may be,
on the part of each of such Partnership Transaction Document Parties.
Section 5.3    No Conflict. The execution and delivery by the Partnership of
this Agreement and the other Transaction Documents by each of the Partnership
Transaction Document Parties party thereto and the consummation of the
transactions contemplated hereby and thereby (assuming all required filings,
consents, approvals authorizations and notices set forth in Schedule 5.3
(collectively, the “Partnership Approvals”) have been made, given or obtained)
do not and shall not:
(a)    violate in any material respect, any Law applicable to the Partnership or
any of the other Partnership Transaction Document Parties:
(b)     require the Partnership to make any filing with, obtain the consent,
approval or authorization of, or provide notice to, any Person;
(c)    violate any Organizational Document of the Partnership or any of the
other Partnership Transaction Document Parties; or
(d)    (i) breach any material Contract, to which the Partnership or any of the
other Partnership Transaction Document Parties is a party, (ii) result in the
termination of any such material Contract, (iii) result in the creation of any
Lien upon any of the properties or assets of the Partnership or any of the other
Partnership Transaction Document Parties or (iv) constitute an event which,
after notice or lapse of time or both, would result in any such breach,
termination or creation of a Lien.
except, in the case of clause (a), (b) or (d), as would not, individually or in
the aggregate, (i) have a material adverse effect on the Partnership or (ii)
materially impede the ability of the Partnership to complete the transactions
contemplated herein and in the other Transaction Documents.
Section 5.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of the Partnership,
threatened that would adversely affect the ability of the Partnership to perform
its obligations under this Agreement or the ability of each of the Partnership
Transaction Document Parties to perform its obligations under of the other
Transaction Documents to which it is a party, and there are no orders or
unsatisfied judgments from any Governmental Authority binding upon the
Partnership or any of the other Partnership Transaction Document Parties that
would adversely affect the ability of the Partnership to perform its obligations
under this Agreement or the ability of any of the Partnership Transaction
Document Parties to perform its obligations under of the other Transaction
Documents to which it is a party, except, in each case, as would not,
individually or in the aggregate, (i) have a material adverse effect

22

--------------------------------------------------------------------------------




on the Partnership or (ii) materially impede the ability of the Partnership or
any of its Subsidiaries to complete the transactions contemplated herein and in
the other Transaction Documents.
Section 5.5    Brokers’ Fees. Except as set forth on Schedule 5.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by the Partnership
or any of its Subsidiaries.
Section 5.6    Issuance of Common Unit Consideration. Upon issuance, all of the
Common Unit Consideration will be duly authorized, validly issued and
outstanding, and will have been issued free of preemptive rights in compliance
with Laws. Upon issuance, the Common Unit Consideration will be fully paid (to
the extent required by the Partnership Agreement) and nonassessable (subject to
Del. Code Ann. Tit. 6, §§ 17-303(a), 17-607 and 17-804 (2007)). Upon
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, PBF Energy will acquire good and valid title to all of
the Common Unit Consideration, free and clear of any Liens other than transfer
restrictions (i) imposed thereon by securities Laws or (ii) arising under the
Partnership Agreement.
Section 5.7    Financing. At or prior to the Closing, the Partnership will have
sufficient funds to pay the Cash Distribution to PBF Energy at the Closing, the
Borrowed Funds Distribution portion of which shall be sourced by the Partnership
solely from debt proceeds under indebtedness that constitutes a PBF Recourse
Liability.
Section 5.8    Investment Representation. The Partnership is purchasing the
Subject Interests for its own account with the present intention of holding the
Subject Interests for investment purposes and not with a view to or for sale in
connection with any public distribution of the Subject Interests in violation of
any federal or state securities Laws. The Partnership acknowledges that the
Subject Interests have not been registered under federal and state securities
Laws and that the Subject Interests may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under
federal and state securities Laws or pursuant to an exemption from registration
under any federal or state securities Laws.
Section 5.9    Partnership SEC Documents. The Partnership has timely filed with
the Commission all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed on or prior to the date of this Agreement,
collectively, the “Partnership SEC Documents”). The Partnership SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Partnership Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed
Partnership SEC Document filed prior to the date of this Agreement) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be. The
Partnership Financial Statements were prepared in accordance with GAAP applied
on a consistent basis during

23

--------------------------------------------------------------------------------




the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
fairly present (subject in the case of unaudited statements to normal, recurring
and year-end audit adjustments) in all material respects the consolidated
financial position and status of the business of the Partnership as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended. Deloitte & Touche LLP is an independent registered public
accounting firm with respect to the Partnership and has not resigned or been
dismissed as independent registered public accountants of the Partnership as a
result of or in connection with any disagreement with the Partnership on any
matter of accounting principles or practices, financial statement disclosure or
auditing scope or procedures.
ARTICLE VI
COVENANTS


Section 6.1    Conduct of Business. From the date of this Agreement through the
Closing, except: (1) as set forth on Schedule 6.1, (2) for the Restructuring,
(3) as contemplated by this Agreement and the other Transaction Documents, or
(4) as consented to by the Partnership in writing (which consent shall not be
unreasonably withheld, conditioned or delayed):
(a)    PBF Energy shall cause (i) the Toledo Tank Farm Assets and the Business
to be operated in the ordinary course and (ii) use Reasonable Efforts to
preserve intact the Toledo Tank Farm Assets and the Business, including current
relationships with contractors, suppliers and other Persons having significant
business relations with the Toledo Tank Farm Assets; and
(b)    PBF Energy shall not (and, as applicable, shall cause Toledo Terminaling)
not to:
(i)    enter into or permit any joint venture, strategic alliance,
noncompetition or similar arrangement that affects Toledo Terminaling or the
Toledo Tank Farm Assets;
(ii)    sell, assign, transfer, lease, or otherwise dispose of any of the Toledo
Tank Farm Assets;
(iii)    abandon any of the Toledo Tank Farm Assets or liquidate, dissolve or
otherwise wind up Toledo Terminaling or the Business;
(iv)    incur any Indebtedness for Borrowed Money that, at Closing, would become
a liability of Toledo Terminaling or otherwise affect the Toledo Tank Farm
Assets;
(v)    issue or sell any equity interests, notes, bonds or other securities of
Toledo Terminaling (other than the Subject Interests) or any option, warrant or
right to acquire same;
(vi)    permit the execution, amendment or termination of any Material Contract
to which Toledo Terminaling is party or that otherwise materially affects the
Toledo Tank Farm Assets;

24

--------------------------------------------------------------------------------




(vii)    cause Toledo Terminaling to make a loan or extend credit to any Person
(other than extensions of credit to customers in the ordinary course of business
and inter-company loans under PBF Parent’s cash management system);
(viii)    commence or settle any material lawsuit or legal action to which
Toledo Terminaling is party or otherwise affecting the Toledo Tank Farm Assets;
(ix)    cause Toledo Terminaling to hire any employees or adopt, maintain or
contribute to any employee benefit or welfare plan;
(x)    create or assume any Liens on the Toledo Tank Farm Assets, other than a
Permitted Lien; or
(xi)    undertake any capital expenditure relating to the Toledo Tank Farm
Assets in excess of $250,000.
(c)    agree, whether in writing or otherwise, to do any of the foregoing.
Section 6.2    Access.
(a)    From the date hereof through the Closing, PBF Energy shall afford the
Partnership and its authorized Representatives reasonable access, during normal
business hours and in such manner as not unreasonably to interfere with normal
operation of the Business, to the properties, books, Contracts, records and
appropriate officers and employees of each of PBF Energy’s Affiliates who
currently own or provide services to the Toledo Tank Farm Assets, and shall
furnish such authorized Representatives with all financial and operating data
and other information concerning the Toledo Tank Farm Assets as the Partnership
and such Representatives may reasonably request. PBF Energy shall have the right
to have a Representative present at all times during any such inspections,
interviews, and examinations. Notwithstanding the foregoing, the Partnership
shall have no right of access to, and PBF Energy shall not have any obligation
to provide to the Partnership, information relating to (i) any proprietary data
which relates to another business of PBF Energy or its Affiliates and is not
primarily used in connection with the ownership, use or operation of the Toledo
Tank Farm Assets, (ii) any information the disclosure of which would jeopardize
any privilege available to PBF Energy or any of its Affiliates relating to such
information, (iii) any information subject to contractual confidentiality
obligations or (iv) any information the disclosure of which would result in a
violation of Law.
(b)    The Partnership agrees to be liable to and indemnify, defend and hold
harmless PBF Energy and their its Affiliates and employees, from and against any
and all Losses, claims and causes of action for personal injury, death or
property damage occurring as a result of the Partnership or any of its
Representatives’ access to properties, books, Contracts, records and appropriate
officers and employees of PBF Energy’s Affiliates who currently own or provide
services to the Toledo Tank Farm Assets; provided, however, that such indemnity
will not apply to the extent that any such Losses, claims or causes of action
arise out of the gross negligence or willful misconduct of PBF Energy or any of
its Affiliates or employees.

25

--------------------------------------------------------------------------------




Section 6.3    Third Party Approvals.
(a)    The Partnership shall (and shall cause its Subsidiaries to) use
Reasonable Efforts to obtain all material consents and approvals of third
parties that the Partnership or any of its Subsidiaries are required to obtain
in order to consummate the transactions contemplated hereby (including the
Restructuring), including the Partnership Approvals.
(b)    PBF Energy shall (and shall cause its Affiliates to) use Reasonable
Efforts to obtain all material consents and approvals of third parties that PBF
Energy or any of its Affiliates are required to obtain in order to consummate
the transactions contemplated hereby (including the Restructuring), including
the PBF Approvals; provided, however, that PBF Energy shall not be obligated to
pay any consideration therefor to any third party from whom consent or approval
is requested.    
Section 6.4    Restructuring. From the date of this Agreement until the Closing,
PBF Energy shall, and shall cause its Affiliates to, use Reasonable Efforts to
cause the Restructuring to be consummated prior to the Closing Date, including
making all filings with respect thereto and seeking all approvals required in
connection therewith; provided, however, that PBF Energy shall not be obligated
to effect or consent to any action, individually or in the aggregate, that would
have or would reasonably be expected to have a material adverse effect on PBF
Energy or any of its Affiliates.
Section 6.5    Updating of Disclosure Schedules. At any time up to two Business
Days prior to the Closing Date, PBF Energy and the Partnership shall supplement
in writing any information furnished on their respective Disclosure Schedules to
reflect post-signing developments and matters that have come to the Knowledge of
PBF Energy or the Partnership, as the case may be, which if not included on a
Disclosure Schedule would constitute a breach of this Agreement by such Party,
by furnishing such supplemented information to the other Party pursuant to the
notice provisions contained herein; provided, however, that no such supplement
of the Disclosure Schedules shall have any effect for purposes of determining
the satisfaction of the conditions set forth in Article VIII; and
provided, further, that if (a) a Party so furnishes supplemental information,
(b) the absence of such information would have resulted in a breach of any
representation or warranty under this Agreement and (c) the Closing occurs, then
such information shall be deemed to amend this Agreement and the Disclosure
Schedules for all other purposes hereunder, including the entitlement to
indemnification under Article IX.  
Section 6.6    Books and Records. From and after the Closing, the Partnership
shall preserve and keep a copy of all books and records (other than Tax records
which are addressed in Article VII) relating to the business or operations of
Toledo Terminaling and the Toledo Tank Farm Assets on or before the Closing Date
in the Partnership’s possession for a period of at least seven years after the
Closing Date. After such seven year period, before the Partnership shall dispose
of any such books and records, the Partnership shall give PBF Energy at least 90
days prior notice to such effect, and PBF Energy shall be given an opportunity,
at its cost and expense, to remove and retain all or any part of such books and
records as PBF Energy may select. The Partnership shall provide to PBF Energy,
at no cost or expense to PBF Energy, reasonable access during business hours to
such books and records as remain in the Partnership’s possession and reasonable
access

26

--------------------------------------------------------------------------------




during business hours to the properties and employees of the Partnership in
connection with matters relating to the business or operations of Toledo
Terminaling or the Toledo Tank Farm Assets on or before the Closing Date and any
disputes relating to this Agreement.
Section 6.7    Straddle Period Distribution.
(a)    With respect to any distribution of cash by Toledo Terminaling after the
Closing Date related to a period of time that includes, but does not end on, the
Closing Date (a “Straddle Period”), the Partnership shall, promptly upon its
receipt of any such cash distribution by Toledo Terminaling attributable to the
Subject Interests, pay PBF Energy an amount in cash equal to the product of (A)
the amount of such cash distribution multiplied by (B) the quotient of (i) the
number of days in the period beginning on the first day of the Straddle Period
and ending on and including the Closing Date and (ii) the total number of days
in the Straddle Period.
(b)    The Partnership and PBF Energy agree that any payment by the Partnership
pursuant to Section 6.7(a) would be characterized as PBF Energy’s retention of
the right to its share of the cash distribution by Toledo Terminaling for the
Straddle Period.
Section 6.8    Casualty Loss. PBF Energy shall promptly notify Partnership of
any Casualty Loss of which PBF Energy becomes aware prior to the Closing. If a
Casualty Loss occurs and such Casualty Loss would reasonably be expected to have
a Material Adverse Effect (a “Material Casualty Loss”), PBF Energy shall have
the right to extend the Closing Date for up to 45 days for the purpose of
repairing or replacing the assets destroyed or damaged by the Material Casualty
Loss. The costs to repair or replace the assets destroyed or damaged by the
Material Casualty Loss shall be borne by PBF Energy. Any insurance, condemnation
or taking proceeds as a result of a Casualty Loss occurring prior to Closing
shall be for the account of PBF Energy, and each Party shall execute such
assignments, releases, resolutions or other documents as may be necessary to
vest such proceeds for the account of PBF Energy.
Section 6.9    Reimbursement of Carryover and Maintenance Expenditure Costs. PBF
Energy agrees to promptly reimburse the Partnership for the amount of any and
all capital or maintenance expenditures incurred by the Partnership or its
Subsidiaries needed to complete the following items: West Rack Loading, Office
Equipment Migration, HPDE Liner and New 2nd 1/4” Bottom, 2014 Turnaround,
P-16097 Jet Tank Booster Upgrade, Tank 410 Crude, Crude Truck Offload
Infrastructure and Tank 418 Repairs.
Section 6.10     Certain Easements to be Entered into Prior to or at Closing.
The Parties acknowledge and agree that the easements relating to Toledo Tank
Farm Assets set forth on Schedule 6.10 will be entered into prior to or at
Closing.  



ARTICLE VII
TAX MATTERS



27

--------------------------------------------------------------------------------




Section 7.1    Tax Treatment and Related Covenants.
(a)    Immediately prior to the Closing, the Partnership shall borrow an amount
equal to the Borrowed Funds under indebtedness that constitutes a PBF Recourse
Liability in a manner such that the Borrowed Funds Distribution is allocable to
the proceeds of such borrowing pursuant to Treasury Regulation Section
1.707-5(b)(1) and Temporary Treasury Regulation 1.163-8T (such borrowing, and
any “refinancing” of such borrowing treated as the liability it refinances
pursuant to Treasury Regulation Section 1.707-5(c), the “Transaction Debt”, and
together with all other indebtedness of the Partnership that constitutes a PBF
Recourse Liability, the “Partnership Debt”).
(b)    The Parties intend that the transactions described in this Agreement are
properly characterized as transactions described in Sections 721(a) and 731 of
the Code and agree to file all Tax Returns in a manner consistent with such
treatment. The Cash Distribution shall be treated (A) as a “debt-financed
transfer” to PBF Energy under Treasury Regulations Section 1.707-5(b) to the
extent the Borrowed Funds Distribution is traceable under the principles of
Treasury Regulations Section 1.163-8T to PBF Energy’s allocable share,
determined under Treasury Regulations Section 1.707-5(b)(2), of Partnership Debt
and (B) as a reimbursement of PBF Energy’s preformation expenditures with
respect to the Toledo Tank Farm Assets within the meaning of Treasury
Regulations Section 1.707-4(d) to the extent of the Proceeds Distribution.
(c)    For a period of four (4) years following the Closing Date, the Parties
shall ensure (and shall cause their respective Affiliates to ensure) that PBF
Energy’s “allocable share” of (i) the Transaction Debt will not be less than the
entire outstanding principal balance of the Transaction Debt outstanding
immediately after the Closing and (ii) the Partnership Debt will not be less
than the entire outstanding principal balance of the Partnership Debt
outstanding immediately after the Closing.
(d)    PBF Energy will maintain a net value (as determined pursuant to the
principles of Treasury Regulation Section 1.752-2(k)(2), applying those
principles as if PBF Energy were a disregarded entity for federal income tax
purposes) that is not less than the principal amount of Partnership Debt
outstanding immediately after the Closing, which amount will be reduced by
principal payments by Partnership on such indebtedness and which amount will not
be increased by any new borrowings by the Partnership.
(e)    The Parties shall act at all times in a manner consistent with the
foregoing provisions of this Section 7.1, except with the prior written consent
of PBF Energy or as otherwise required by applicable Law following a final
determination by the U.S. Internal Revenue Service or a Governmental Authority
with competent jurisdiction.
Section 7.2    Assistance and Cooperation. PBF Energy and the Partnership agree
to furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information (including access to books and records) and
assistance relating to the Toledo Tank Farm Assets as is reasonably requested by
PBF Energy, the Partnership or any Affiliate for the filing of any Tax Returns,
for the preparation of any audit, and for the prosecution or defense of any Tax
claim. The party requesting assistance hereunder shall reimburse the other for
reasonable out-of-

28

--------------------------------------------------------------------------------




pocket expenses incurred in providing such assistance. Any information obtained
under this Section 7.2 shall be held confidential by the receiving party in the
same manner as it holds confidential its own similar information, except (i) as
may be otherwise necessary in connection with the filing of Tax Returns or
claims for refund or in conducting an audit or other proceeding or (ii) with the
consent of PBF Energy and the Partnership.
Section 7.3    Tax Allocation and Indemnification. Except as provided in Section
7.5, PBF Energy shall retain responsibility for (and shall be entitled to any
refunds with respect to), and shall indemnify the Partnership for, all Taxes
related to the Toledo Tank Farm Assets attributable to taxable periods ending on
or prior to the Closing Date (the “Pre-Closing Period”), and the Partnership
shall assume responsibility for (and shall be entitled to any refunds with
respect to), and shall indemnify PBF Energy for, all Taxes related to the Toledo
Tank Farm Assets attributable to taxable periods beginning after the Closing
Date (the “Post-Closing Period”). In the case of any Taxes related to the Toledo
Tank Farm Assets that are payable for any taxable period that begins before and
ends after the Closing Date (any “Tax Straddle Period”), the portion of such
Taxes attributable to the period of time prior to the Closing Date (a) in the
case of any property, ad valorem, or similar Taxes, shall be deemed to be the
amount of such Tax for the entire Tax period multiplied by a fraction, the
numerator of which is the number of days in the Tax period ending on (and
including) the Closing Date and the denominator of which is the number of days
in the Tax Straddle Period, and (b) in the case of all other Taxes, shall be
deemed equal to the amount which would be payable as computed on an interim
closing-of-the-books basis if the relevant Tax period ended at the close of
business on the Closing Date. PBF Energy shall be responsible for, and shall
indemnify the Partnership and the Partnership for, all Taxes related to the
Toledo Tank Farm Assets with respect to the portion of any Tax Straddle Period
prior to the Closing Date. The Partnership shall be responsible for, and shall
indemnify PBF Energy for all Taxes related to the Toledo Tank Farm Assets with
respect to the portion of any Tax Straddle Period after the Closing Date.
Section 7.4    Filing of Tax Returns; Payment of Taxes. Except as otherwise
provided, regardless of which party is responsible for Taxes under this Section
7.4, PBF Energy shall handle payment to the appropriate Governmental Authority
of all Taxes with respect to any Pre-Closing Period (and shall file all such Tax
Returns), and the Partnership shall handle payment to the appropriate
Governmental Authority of all Taxes with respect to any Post-Closing Period (and
shall file all such Tax Returns). PBF Energy shall deliver to the Partnership
within thirty (30) days of filing copies of all Tax Returns filed by or on
behalf of PBF Energy after the Closing Date relating to the Toledo Tank Farm
Assets and any supporting documentation provided by or on behalf of PBF Energy
to taxing authorities, excluding Tax Returns related to income tax, franchise
tax, or other similar Taxes.
Section 7.5    Transfer Taxes. All sales, use, transfer, gains, stamp, duties,
recording, and similar Taxes (collectively, “Transfer Taxes”) incurred in
connection with the Contribution and the transfer of Consideration pursuant
thereto shall be borne equally by PBF Energy and the Partnership. PBF Energy and
the Partnership shall cooperate in causing the filing of all necessary Tax
Returns and timely pay all such Transfer Taxes as required by Applicable Law.

29

--------------------------------------------------------------------------------




Section 7.6    Scope. Notwithstanding anything to the contrary herein, this
Article VII shall be the exclusive remedy for any claims relating to Taxes
(including any claims relating to representations respecting Tax matters
including Section 4.11). The rights under this Article VII shall survive the
Closing until 30 days after the expiration of the statute of limitations
(including extensions) applicable to such Tax matter. No claim may be made or
brought by any Party hereto after the expiration of the applicable survival
period unless such claim has been asserted by written notice specifying the
details supporting the claim on or prior to the expiration of the applicable
survival period.

ARTICLE VIII
CONDITIONS TO OBLIGATIONS


Section 8.1    Conditions to Obligations of the Partnership. The obligation of
the Partnership to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by the Partnership:
(a)    all of the PBF Approvals have been made, given or obtained, including any
approvals and consents required by the HSR Act in order to consummate the
transactions contemplated hereby (including the Restructuring);
(b)    each of the representations and warranties of PBF Energy contained in
this Agreement shall be true and correct as of the Closing, as if made at and as
of that time other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date without giving effect to the words “material” or “Material Adverse
Effect” contained in such representations and warranties, except where the
failure of such representations and warranties to be so true and correct would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided, however, the Fundamental Representations of PBF Energy
shall be true and correct as of the Closing, as if made at and as of that time.
(c)    PBF Energy shall have performed or complied in all material respects with
all of the covenants and agreements required by this Agreement to be performed
or complied with by it at or before the Closing;
(d)    PBF Energy shall have delivered to the Partnership a certificate dated
the Closing Date, certifying that the conditions specified in Sections 8.1(b)
and 8.1(c) have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been

30

--------------------------------------------------------------------------------




instituted or threatened challenging or seeking to restrain or prohibit the
transactions contemplated hereby or to recover damages in connection therewith;
(f)    the Partnership shall have received an executed counterpart of each of
the other Transaction Documents (in addition to this Agreement), signed by each
PBF Transaction Document Party thereto; and
(g)    the Restructuring has been consummated without the occurrence of a
Material Adverse Effect.
Section 8.2    Conditions to the Obligations of PBF Energy. The obligation of
PBF Energy to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by PBF Energy:
(a)    all of the Partnership Approvals have been made, given or obtained,
including any approvals and consents required by the HSR Act in order to
consummate the transactions contemplated hereby (including the Restructuring);
(b)    each of the representations and warranties of the Partnership contained
in this Agreement shall be true and correct as of the Closing, as if made at and
as of that time other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date without giving effect to the words “material” contained in such
representations and warranties, except where the failure of such representations
and warranties to be so true and correct would not reasonably be expected to
have, individually or in the aggregate, (i) have a material adverse effect on
the Partnership or (ii) materially impede the ability of the Partnership or any
of the other Partnership Transaction Document Parties to complete the
transactions contemplated herein and in the other Transaction Documents;
provided, however, the Fundamental Representations of the Partnership shall be
true and correct as of the Closing, as if made at and as of that time.
(c)    the Partnership shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by the Partnership on or before the Closing;
(d)    the Partnership shall have delivered to PBF Energy a certificate, dated
the Closing Date, certifying that the conditions specified in Section 8.2(b) and
(c) have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body shall have been instituted or threatened challenging or seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement or to recover damages in connection therewith;

31

--------------------------------------------------------------------------------




(f)    PBF Energy shall have received an executed counterpart of each of the
other Transaction Documents (in addition to this Agreement), signed by each
Partnership Transaction Document Party thereto; and
(g)    the Restructuring has been consummated without the occurrence of any
circumstance, change or effect that would reasonably be expected to materially
impede the ability of PBF Energy or any of the other PBF Transaction Document
Parties to complete the transactions contemplated herein and in the other
Transaction Documents.
ARTICLE IX
INDEMNIFICATION


Section 9.1    Survival.
(a)    The representations and warranties of the Parties contained in this
Agreement and all covenants contained in this Agreement that are to be performed
prior to the Closing will survive the closing for 18 months following the
Closing; provided, however, that (i) the Fundamental Representations shall
survive the Closing for five years following the Closing, (ii) the
representations and warranties set forth in Section 4.11 (Taxes) shall survive
as set forth in Article VII and (iii) the representations and warranties in
Section 4.12 (Environmental Matters) shall survive until the Closing. No Party
shall have any liability for indemnification claims made under this Article IX
with respect to any such representation, warranty or pre-closing covenant unless
a Claim Notice is provided by the non-breaching Party to the other Party prior
to the expiration of the applicable survival period for such representation,
warranty or pre-closing covenant. If a Claim Notice has been timely given in
accordance with this Agreement prior to the expiration of the applicable
survival period for such representation, warranty or pre-closing covenant or
claim, then the applicable representation, warranty or pre-closing covenant
shall survive as to such claim, until such claim has been finally resolved.
(b)    All covenants and agreements of the Parties contained in this Agreement
to be performed after the Closing will survive the Closing in accordance with
their terms.
Section 9.2    Indemnification.
(a)    Subject to Article VII relating to Taxes and the provisions of this
Article IX, from and after the Closing, PBF Energy shall indemnify and hold
harmless the Partnership, the Partnership’s subsidiaries and their respective
Representatives (the “Partnership Indemnified Parties”) from and against:
(i)    all Losses that the Partnership Indemnified Parties incur arising from or
out of any breach of any representation, warranty or covenant of PBF Energy in
this Agreement or in any closing certificate to be delivered by PBF Energy at
the Closing pursuant to this Agreement; and
(ii)    (A) all Losses suffered or incurred by the Partnership Indemnified
Parties relating to the presence of any fixtures or equipment not listed on
Exhibit D and (B) all

32

--------------------------------------------------------------------------------




Environmental Losses (including as a result of any Releases from underground
lines or tank floors) suffered or incurred by the Partnership Indemnified
Parties relating to the ownership or operation of the Toledo Tank Farm Assets
that occurred or existed on or before the Closing Date, but only to the extent
such Environmental Losses (A) occurred or existed on or before the Closing Date,
even if such Environmental Losses do not accrue until after the Closing Date,
and (B) are identified prior to the 15th anniversary of the Closing Date.
(iii)    all Losses arising from or out of or relating to the matters described
in Schedule 4.10;
(b)    Subject to Article VII relating to Taxes and the provisions of this
Article IX, from and after the Closing, the Partnership shall indemnify and hold
harmless PBF Energy and its Affiliates and their respective Representatives (the
“PBF Indemnified Parties”) from and against:
(xii)     all Losses that the PBF Indemnified Parties incur arising from or out
of or relating to any breach of any representation, warranty or covenant of the
Partnership in this Agreement or any closing certificate to be delivered by the
Partnership at the Closing pursuant to this Agreement; and
(xiii)    all Losses of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by any PBF Indemnified Party, including
Environmental Losses, by reason of or arising out of any events or conditions
associated with the Toledo Tank Farm Assets, the Business or the Subject
Interests on or after the Closing Date, except to the extent (A) that the
Partnership is indemnified with respect to any such Losses pursuant to Section
9.2(a) and (B) that such indemnification shall not apply to the extent of any
negligence, willful misconduct or criminal conduct of PBF Energy or any of its
Affiliates that caused or contributed to such Loss.
(c)    Notwithstanding anything to the contrary herein, the Parties shall have a
duty to use Reasonable Efforts to mitigate any Loss arising out of or relating
to this Agreement or the transactions contemplated hereby.
(d)    Notwithstanding anything in this Article IX to the contrary, all Losses
relating to Taxes which are the subject of Article VII shall only be subject to
indemnification under Section 7.3.
Section 9.3    Indemnification Procedures. Claims for indemnification under this
Agreement shall be asserted and resolved as follows:
(a)    Any Partnership Indemnified Party or PBF Indemnified Party claiming
indemnification under this Agreement (an “Indemnified Party”) with respect to
any claim asserted against the Indemnified Party by a third party (“Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 9.2 shall promptly (i) notify the Party providing the indemnification
hereunder (the “Indemnifying Party”) of the Third Party Claim and (ii) transmit
to the Indemnifying Party a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any), the Indemnified Party’s best
estimate of the amount of Losses attributable to the Third Party Claim and

33

--------------------------------------------------------------------------------




the basis of the Indemnified Party’s request for indemnification under this
Agreement. Failure to timely provide such Claim Notice shall not affect the
right of the Indemnified Party’s indemnification hereunder, except to the extent
the Indemnifying Party is prejudiced by such delay or omission.
(b)    The Indemnifying Party shall have the right to defend the Indemnified
Party against such Third Party Claim. If the Indemnifying Party notifies the
Indemnified Party that the Indemnifying Party elects to assume the defense of
the Third Party Claim, then the Indemnifying Party shall have the right to
defend such Third Party Claim with counsel selected by the Indemnifying Party
(who shall be reasonably satisfactory to the Indemnified Party), by all
appropriate proceedings, to a final conclusion or settlement at the discretion
of the Indemnifying Party in accordance with this Section 9.3(b). The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnifying Party shall not enter into any settlement agreement without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, further, that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim and (ii) the settlement
agreement does not contain any sanction or restriction upon the conduct of any
business by the Indemnified Party or its Affiliates. If requested by the
Indemnifying Party, the Indemnified Party agrees, at the sole cost and expense
of the Indemnifying Party, to cooperate with the Indemnifying Party and its
counsel in contesting any Third Party Claim which the Indemnifying Party elects
to contest, including the making of any related counterclaim against the Person
asserting the Third Party Claim or any cross complaint against any Person. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 9.3(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation.
(c)    If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 9.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party (who shall be
reasonably satisfactory to the Indemnifying Party), by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 9.3(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.
(d)    Subject to the other provisions of this Article IX, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought.

34

--------------------------------------------------------------------------------




(e)    Notwithstanding anything to the contrary in this Section 9.3, the
indemnification procedures set forth in Article VII shall control any
indemnities relating to Taxes.
Section 9.4    Additional Agreements Regarding Indemnification. Notwithstanding
anything to the contrary herein:
(a)    a breach of any representation or warranty (other than with respect to a
breach of the Fundamental Representations) of PBF Energy in this Agreement in
connection with any single item or group of related items that results in Losses
of less than $50,000 shall be deemed, for all purposes of this Article IX not to
be a breach of such representation, warranty or pre-closing covenant;
(b)    PBF Energy shall not have any liability under Section 9.2(a)(i) for
breaches of representations or warranties (other than with respect to a breach
of the Fundamental Representations) except if the aggregate Losses actually
incurred by the Partnership Indemnified Parties thereunder exceed $250,000 of
the Dropdown Aggregate Value, and then, subject to Section 9.4(c), only to the
extent such aggregate Losses exceed such amount;
(c)    in no event shall (i) the aggregate liability of PBF Energy under
Section 9.2(a)(i) for breaches of representations or warranties (other than with
respect to a breach of the Fundamental Representations) exceed 10.0% of the
Dropdown Aggregate Value and (ii) the aggregate liability of PBF Energy arising
out of or relating to (A) Section 9.2(a)(i) for breaches of the Fundamental
Representations exceed 100.0% of the Dropdown Aggregate Value;
(d)    for purposes of determining the amount of a Loss, with respect to any
asserted breach or inaccuracy of a representation or warranty of a Party, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or Material Adverse Effect expressly contained in Article III, IV
or V (except in the case of the term Material Contract); provided that this
Section 9.4(d) shall not so modify the representations and warranties for
purposes of first determining whether a breach of any representation or warranty
has occurred.
(e)     for the avoidance of doubt, nothing in this Section 9.4 shall affect the
provisions of Article VII.
Section 9.5    Waiver of Other Representations. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, IT IS THE EXPLICIT INTENT OF EACH PARTY HERETO, AND THE PARTIES
HEREBY AGREE, THAT NONE OF PBF ENERGY OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR
WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE SUBJECT INTERESTS, THE TOLEDO TANK
FARM ASSETS, THE BUSINESS OR TOLEDO TERMINALING OR ANY PART THEREOF, EXCEPT
THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, AND WITHOUT IN
ANY WAY LIMITING THE FOREGOING, CONTRIBUTOR MAKES NO REPRESENTATION OR WARRANTY
TO THE PARTNERSHIP WITH RESPECT TO ANY

35

--------------------------------------------------------------------------------




FINANCIAL PROJECTIONS OR FORECASTS RELATING TO THE TOLEDO TANK FARM ASSETS, THE
BUSINESS OR TOLEDO TERMINALING.
Section 9.6    Consideration Adjustment. The Parties agree to treat all payments
made pursuant to this Article IX as adjustments to the Cash Distribution for Tax
purposes, except as otherwise required by Law following a final determination by
the U.S. Internal Revenue Service or a Governmental Authority with competent
jurisdiction.
Section 9.7    Exclusive Remedy.
(a)    Notwithstanding anything to the contrary herein, except as provided in
Sections 7.3,7.5, 9.2 or 10.2, no Party shall have any liability, and no Party
shall make any claim, for any Loss or other matter (and the Partnership and PBF
Energy hereby waive any right of contribution against the other and their
respective Affiliates), under, arising out of or relating to this Agreement, any
other document, agreement, certificate or other matter delivered pursuant hereto
or the transactions contemplated hereby, whether based on contract, tort, strict
liability, other Laws or otherwise.
(g)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
LOST PROFITS, LOST OPPORTUNITIES OR OTHER SPECULATIVE DAMAGES, WHETHER BASED ON
CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT
ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT; PROVIDED, HOWEVER, THAT THIS SECTION 9.7(b) SHALL NOT
LIMIT A PARTY’S RIGHT TO RECOVERY UNDER ARTICLE IX FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER ARTICLE IX.
ARTICLE X
TERMINATION


Section 10.1    Termination. At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned:
(a)    by the mutual consent of the Partnership and PBF Energy as evidenced in
writing signed by each of the Partnership and PBF Energy;
(b)    by either of the Partnership or PBF Energy if any Governmental Authority
having competent jurisdiction has issued a final, non-appealable order, decree,
ruling or injunction (other than a temporary restraining order) or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement; or
(c)    by either the Partnership or PBF Energy, if the Closing has not occurred
on or before December 31, 2014 or such later date as the Parties may agree upon.

36

--------------------------------------------------------------------------------




Section 10.2    Effect of Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 10.1, this Agreement shall
forthwith become void and have no effect without any liability on the part of
any Party hereto other than for any prior breaches, as to which the Parties will
remain liable and/or to which the other Party shall be entitled to all rights
and remedies available under Law or equity. The provisions of Sections 10.2 and
11.4 shall survive any termination of this Agreement.
ARTICLE XI
MISCELLANEOUS


Section 11.1    Notices. Any notice, request, demand and other communication
required or permitted to be given hereunder shall be in writing, and may be
served by personal delivery, facsimile or by depositing same in the mail,
addressed to the Party to be notified, first class, postage prepaid, and
registered or certified with a return receipt requested. Notice deposited in the
mail in the manner hereinabove described shall be deemed to have been given and
received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
facsimile shall be deemed given and received upon receipt only if received
during normal business hours and, if received other than during normal business
hours, shall be deemed received as of the opening of business on the next
Business Day). For purposes of notice, the addresses of the Parties shall be as
follows:
(a)    If to the Partnership, to:
PBF Logistics LP
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Thomas O’Connor
Facsimile:    (973) 455-7562


With copies to:


PBF Logistics LP
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:
David Roush, Chairman of the Conflicts Committee of the Board of Directors of
PBF Logistics GP LLC

Facsimile:
(973) 455-7562



(b)    If to PBF Energy, to:
PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Erik Young

37

--------------------------------------------------------------------------------




Facsimile:    (973) 455-7562


with copies to:


PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Jeffrey Dill
Facsimile:    (973) 455-7562


or to such other address or addresses as the Parties may from time to time
designate in writing.
Section 11.2    Assignment. No Party shall assign this Agreement or any part
hereof without the prior written consent of the other Party. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.
Section 11.3    Rights of Third Parties. Except for the provisions of
Section 9.2 which are intended to be enforceable by the Persons respectively
referred to therein, nothing expressed or implied in this Agreement is intended
or shall be construed to confer upon or give any Person, other than the Parties,
any right or remedies under or by reason of this Agreement.
Section 11.4    Expense. Except as otherwise provided herein, each Party shall
bear its own expenses incurred in connection with this Agreement and the
transactions herein contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants; provided, however, that PBF Energy shall be responsible for all
filing and other similar fees payable in connection with any filings or
submissions by either Party under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended.
Section 11.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An executed counterpart
of a signature page of this Agreement delivered by facsimile, e-mail or other
means of electronic transmission shall be deemed to have, for all purposes, the
same legal effect as delivery of a manually executed counterpart.
Section 11.6    Entire Agreement. This Agreement (together with the Disclosure
Schedules to this Agreement) constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
such subject matter.
Section 11.7    Disclosure Schedules. Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedules shall have the respective
meanings assigned to them in this Agreement. No reference to or disclosure of
any item or other matter in the Disclosure Schedules shall be construed as an
admission or indication that such item or other matter is material or that such
item or other matter is required to be referred to or disclosed in the
Disclosure Schedules. No disclosure in the Disclosure Schedules relating to any
possible breach or violation of any agreement

38

--------------------------------------------------------------------------------




or Law shall be construed as an admission or indication that any such breach or
violation exists or has actually occurred. The inclusion of any information in
the Disclosure Schedules shall not be deemed to be an admission or
acknowledgment by either Party, in and of itself, that such information is
material to or outside the ordinary course of the Business or required to be
disclosed on the Disclosure Schedules. The information set forth on any
Disclosure Schedules shall be deemed to apply and qualify the Section or
subsection of this Agreement to which it corresponds in number and each other
Section or subsection of this Agreement to the extent that it is reasonably
apparent on its face that such information is relevant to such other Section or
subsection.
Section 11.8    Amendments. This Agreement may be amended or modified in whole
or in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each
Party.
Section 11.9    Publicity. All press releases or other public communications of
any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior consent of the Partnership and PBF Energy, which consent
shall not be unreasonably withheld, conditioned or delayed by any Party;
provided, however, that nothing herein shall prevent a Party from publishing
such press releases or other public communications as such Party may consider
necessary in order to satisfy such Party’s obligations at Law or under the rules
of any stock or commodities exchange after consultation with the other Party as
is reasonable under the circumstances.
Section 11.10    Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, then the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
then they shall take any actions necessary to render the remaining provisions of
this Agreement valid and enforceable to the fullest extent permitted by Law and,
to the extent necessary, shall amend or otherwise modify this Agreement to
replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties to the greatest extent legally permissible.
Section 11.11    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed and construed in accordance with the
Laws of the State of Delaware without regard to the Laws that might be
applicable under conflicts of laws principles.
(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between any of the Parties hereto arising out of this Agreement
or the transactions contemplated hereby shall be in any state or federal court
in Delaware, and each of the Parties hereto irrevocably submits to the
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement. The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts; provided, however, that the foregoing shall not
limit the rights of the Parties to obtain execution of judgment in any other

39

--------------------------------------------------------------------------------




jurisdiction. The Parties further agree, to the extent permitted by Law, that a
final and unappealable judgment against a Party in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and amount of such judgment. Except to the extent that a different determination
or finding is mandated due to the Law being that of a different jurisdiction,
the Parties agree that all judicial determinations or findings by a state or
federal court in Wilmington, Delaware with respect to any matter under this
Agreement shall be binding.
(c)    To the extent that any Party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 11.11(b).
(d)    THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.
Section 11.12    Action by the Partnership. With respect to any action
(including any case where the agreement of, or selection by, the Partnership is
required), notice, consent, approval or waiver that is required to be taken or
given or that may be taken or given by the Partnership prior to the Closing Date
with respect to, or in connection with, the subject matter hereof, such action,
notice, consent, approval or waiver shall be taken or given by the Conflicts
Committee on behalf of the Partnership.














[Signature page follows.]

40

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Contribution Agreement has been duly executed and
delivered by each Party as of the date first above written.
PBF Energy:




PBF ENERGY COMPANY LLC
 
 
PBF Energy:
 
 
 
 
 
 
 
PBF ENERGY COMPANY LLC
 
 
 
 
 
 
 
By:
/s/ Jeffrey Dill
 
 
 
Name:
Jeffrey Dill
 
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
 
Partnership:
 
 
 
 
 
 
 
PBF LOGISTICS LP
 
 
By: PBF LOGISTICS GP LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ Matthew C. Lucey
 
 
 
Name:
Matthew C. Lucey
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 





    







[Signature Page to the Contribution Agreement]

--------------------------------------------------------------------------------




Exhibit A


Form of Second Amended and Restated Omnibus Agreement












--------------------------------------------------------------------------------




Exhibit B


Form of Second Amended and Restated Operation
and Management Services and Secondment Agreement












--------------------------------------------------------------------------------




Exhibit C
Form of Storage and Terminaling Services Agreement














--------------------------------------------------------------------------------




Exhibit D


Description of Toledo Tank Farm Assets
Assets:
The Toledo Tank Farm #2 consists of the following assets:
1)
Crude storage and transfer system.

This system consists of the tanks listed in Appendix xx and the associated
piping, pumps, controls and instrumentation to receive crude oil receipts via
pipelines and trucks into segregated tanks and deliver ratio blended crude oil
to the refinery.
2)
Gasoline storage and transfer system.

This system consists of the tanks listed in Appendix xx and the associated
piping, pumps, controls and instrumentation to receive gasoline product from the
refinery and deliver it to the SXL Toledo terminal and the SXL and Buckeye
product pipelines.
3)
Distillate storage and transfer system.

This system consists of the tanks listed in Appendix xx and the associated
piping, pumps, controls and instrumentation to receive jet and diesel production
from the refinery and deliver it to the SXL Toledo terminal and the SXL and
Buckeye product pipelines.
4)
Gasoline blending, analysis and additization system.

This system consists of the piping, pumps, analyzers and additive injection
system necessary to controllably and ratably blend gasoline to specification. It
also includes the inline sampling system and the blending analyzer reference
fuel system.
5)
Propane storage, stenching, transfer and loading system.

This system consists of the propane storage vessels listed in Appendix xx and
the associated piping, pumps, and mercaptan additive injection systems necessary
for the receipt of propane production from the refinery and deliver it to either
the LPG pipeline, or to load propane onto trucks.
6)
Firewater system.

This system consists of the firewater pond and the firewater pumps, piping and
controls necessary to provide fire protection to Tank Farm #2. This system
includes a foam injection system to provide protection for crude tank 450. The
firewater system at Tank Farm #2 is cross-tied to the refinery firewater system
and both systems are utilized in tandem when either firewater system is
activated.
7)
Building and improvements.

The Tank Farm #2 assets also include all buildings and improvements not
specifically listed or excluded elsewhere. These improvements include such items
as security shelters, roads, walkways, fencing, etc. necessary for the security
and effective use of the other Tank Farm #2 assets.

D-1

--------------------------------------------------------------------------------




8)
Sewer system.

This system consists of all of the sewer drains, sumps, tiles, collection hubs
and lines located on Tank Farm #2 property, up to sewer manhole #2004, which is
also located on Tank Farm #2 property. This system is used to collect water from
tank roofs, tank drains, recovery well water and storm water within Tank Farm
#2.
9)
Electrical System.

The electrical system consists of Substation #8, located on Tank Farm #2
property, and all of the wires, cables, and electrical distribution
infrastructure location on Tank Farm #2 property, except for the electrical
feeder cables to Substation #8 originating from Substation #2, located on Toledo
Refining property.
Legal Description of Real Property follows:

D-2

--------------------------------------------------------------------------------






Prior Deed: 20110301-0008352
Parcel: 44-21751
LE Survey #47120



Legal Description: Being Part of the Southeast Quarter of Section 8, Town 10
South, Range 8 East and all of Lots 31 through 41, inclusive, and part of Lots
42, 43, 44, 45, 72, 73 and 74 and all of Lots 75 through 80, inclusive, and part
of Lots 81, 82, 83, 109, 110 and 111 and all of Lots 112 through 132, inclusive
in Eastern Plains, a subdivision in the City of Oregon, Lucas County, Ohio,
bounded and described as follows:
Commencing at a 1 inch iron bar monument found at the East Quarter Post of
Section 8, said point being the intersection of the centerlines of Pickle Road,
so called, and Wheeling Street, so called.
Thence South 00 degrees, 18 minutes, 20 seconds East, along the East line of the
Southeast Quarter of Section 8, and said line also being the centerline of
Wheeling Street, a distance of 2297.28 feet to a point on the North line of a
parcel of land as conveyed to Sunoco Pipeline L.P. by Lucas County O.R.
20110112-0001833.
The following six courses are along the northerly and westerly lines of said
lands conveyed to Sunoco Pipeline L.P.:
Thence South 89 degrees, 40 minutes, 10 seconds West and passing an iron bar
monument found at 30.00 on the West right-of-way of Wheeling Street, an overall
distance of 240.23 feet to an iron bar monument found.
Thence South 00 degrees, 11 minutes, 51 seconds East, a distance of 120.82 feet
to an iron bar monument found.
Thence South 89 degrees, 41 minutes, 50 seconds West, a distance of 29.79 feet
to an iron bar monument found.
Thence South 00 degrees, 25 minutes, 41 seconds East, a distance of 25.14 feet
to an iron bar monument found.
Thence South 89 degrees, 43 minutes, 23 seconds West, a distance of 34.92 feet
to an iron bar monument found.
Thence South 00 degrees, 14 minutes, 16 seconds East and passing an iron bar
monument found at 142.37 feet on the North right-of-way of Brown Road, so
called, an overall distance of 172.37 feet to a point on the centerline of Brown
Road.

D-3

--------------------------------------------------------------------------------




Thence North 82 degrees, 40 minutes, 17 seconds West, along the centerline of
Brown Road, a distance of 715.94 feet to the Southeast corner of the plat of
Eastern Plains as recorded in Lucas County Plat Volume 41, Page 46.
Thence North 26 degrees, 22 minutes, 35 seconds West, along the East line of the
plat of Eastern Plains, a distance of 177.59 to a ½ inch galvanized steel pipe
previously set by Lewandowski Engineers at the most northerly corner of Lot 1 in
Eastern Plains.
Thence South 89 degrees, 23 minutes, 51 seconds West, along the North line of
Lots two, three and four in Eastern Plains, a distance of 120.00 feet to an iron
pin monument found on the East right-of-way of Groll Drive, so called.
Thence North 00 degrees, 36 minutes, 09 seconds West, along the East
right-of-way of Groll Drive, a distance of 13.50 feet to an iron pin monument
found at a point of deflection in said right-a-way.
Thence North 30 degrees, 13 minutes, 06 seconds West, along the East
right-of-way of Groll Drive, a distance of 603.15 feet to an iron bar monument
found on the North right-of-way of Dike Drive, so called.
Thence North 89 degrees, 54 minutes, 21 seconds West, along the North
right-of-way of Dike Drive, a distance of 829.70 feet to a ½ inch galvanized
pipe previously set by Lewandowski Engineers on the West right-of-way of Reswick
Drive, so called.
Thence South 42 degrees, 00 minutes, 22 seconds East, along the West
right-of-way of Reswick Drive, a distance of 53.47 feet to a ½ inch galvanized
steel pipe previously set at the most easterly corner of Lot 31 in Eastern
Plains.
Thence South 47 degrees, 59 minutes, 38 seconds West, along the Southerly line
of Lot 31 in Eastern Plaines a distance of 118.43 feet to a point on the
Southwest line of the plat of Eastern Plaines.
Thence North 44 degrees, 03 minutes, 36 seconds West, along the Southwest line
of the plat of Eastern Plaines, a distance of 454.05 feet to a brass plat
monument found at the Northwest corner of Lot 38 in the plat of Eastern Plaines
and said point also being on the North-South centerline of Section 8, Town 10
South, Range 8 East, and said line also being the East right-of-way of the CSX
Railway.
Thence North 00 degrees, 21 minutes, 16 seconds East, along the North-South
centerline of Section 8, and said line also being the East right-of-way of the
CSX Railway, and passing a iron bar monument found at 1463.01 feet, an overall
distance of 1495.21 feet to a point on the centerline of Pickle Road.
Thence North 69 degrees, 04 minutes, 52 seconds East, along the centerline of
Pickle Road, a distance of 469.82 feet to a point of deflection of said
centerline. Said point also being on the East-West centerline of Section 8.

D-4

--------------------------------------------------------------------------------




Thence South 89 degrees, 01 minutes, 48 seconds East, along the East-West
centerline of Section 8, a distance of 2253.94 feet to the true point of
beginning.
Containing 5,833,259.71 square feet or 133.93 acres of land, of which 81,273.83
or 1.866 acres are within the public road right-of-way of Pickle Road, and
68,478.50 square feet or 1.572 acres of land are within the public road
right-of-way of Wheeling Street and 21,697.92 square feet, or 0.498 acres of
land are within the public road right-of-way of Brown Road.
Bearings used herein are based upon an assumed meridian and are intended to
indicate angular measurement only. This legal description is based upon a field
survey prepared by Lewandowski Engineers on October 28, 2014. All ½” galvanized
steel pipe set or previously set by Lewandowski Engineers are capped with the
company name and P.L.S. No. 7476.


TD Parcel 44-21751



D-5

--------------------------------------------------------------------------------






DISCLOSURE SCHEDULES
to the
CONTRIBUTION AGREEMENT
by and between
PBF ENERGY COMPANY LLC
and
PBF LOGISTICS LP
dated as of
December 2, 2014


These Disclosure Schedules are being delivered pursuant to the Contribution
Agreement, dated as of December 2, 2014 (the “Agreement”), by and between PBF
Energy Company LLC, a Delaware limited liability company formed under the Laws
of the State of Delaware (“PBF Energy”), and PBF Logistics LP, a limited
partnership organized under the Laws of the State of Delaware (the
“Partnership”). Unless the context otherwise requires, all capitalized terms
used in these Disclosure Schedules shall have the respective meanings assigned
to them in the Agreement.
No reference to or disclosure of any item or other matter in these Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in these Disclosure Schedules. No disclosure in these
Disclosure Schedules relating to any possible breach or violation of any
agreement or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. The inclusion of any
information in these Disclosure Schedules shall not be deemed to be an admission
or acknowledgment by either Party, in and of itself, that such information is
material to or outside the ordinary course of the Business or required to be
disclosed on these Disclosure Schedules. The information set forth on any
Disclosure Schedules shall be deemed to apply and qualify the Section or
subsection of the Agreement to which it corresponds in number and each other
Section or subsection of the Agreement to the extent that it is reasonably
apparent on its face that such information is relevant to such other Section or
subsection.
Matters reflected in these Disclosure Schedules are not necessarily limited to
matters required by the Agreement to be reflected in these Disclosure Schedules.
Such additional matters are set forth for informational purposes and do not
necessarily include other matters of a similar nature.




--------------------------------------------------------------------------------




Section references and headings in these Disclosure Schedules are to sections of
the Agreement and are for convenience of reference only and shall not be deemed
to modify or influence the interpretation contained in these Disclosure
Schedules or the Agreement.






Schedule 1.1(i)    -    Partnership Knowledge
Schedule 1.1(ii)    -    PBF Energy Knowledge
Schedule 1.1(iii)    -    Permitted Liens
Schedule 3.3        -    PBF Approvals
Schedule 3.5        -    PBF Energy Brokers’ Fees
Schedule 4.7        -    Material Contracts
Schedule 4.10        -    Litigation
Schedule 4.11        -    Taxes
Schedule 4.12        -    Environmental Matters
Schedule 4.14        -    Insurance
Schedule 5.3        -    Partnership Approvals
Schedule 5.5        -    Partnership Brokers’ Fees
Schedule 6.1        -    Conduct of Business
Schedule 6.10        -    Easements




--------------------------------------------------------------------------------






Schedule 1.1(i)
Partnership Knowledge


Matt Lucey
Erik Young
Jeff Dill
Jim Fedena
Joe Marino
Mary Birmingham
Joe Niedecken




--------------------------------------------------------------------------------




Schedule 1.1(ii)
PBF Energy Knowledge


Matt Lucey
Erik Young
Jeff Dill
Joe Marino
Mary Birmingham
Joe Niedecken
Herman Seedorf
Clark Wrigley
Heather Chelpaty






--------------------------------------------------------------------------------




Schedule 1.1(iii)
Permitted Liens


•
Easement to The Toledo Edison Company recorded at Deed Volume 1025, Page 127 of
the Lucas County Records as shown on survey prepared by Matthew D. Lewandowski,
Registered Surveyor No. 7476 of Lewandowski Engineers, having Job No. 45101 TF2.

•
Pipe Line Right of Way Agreement between Sun Oil Company and The Standard Oil
Company as recorded in Deed Volume 1284, Page 492, of the Lucas County Records
as shown on survey prepared by Matthew D. Lewandowski, Registered Surveyor No.
7476 of Lewandowski Engineers, having Job No. 45101 TF2.

•
Easement to The Toledo Edison Company recorded at Deed Volume 1339, page 188 of
the Lucas County Records as shown on survey prepared by Matthew D. Lewandowski,
Registered Surveyor No. 7476 of Lewandowski Engineers, having Job No. 45101 TF2.

•
Easement to The Buckeye Pipe Line Company recorded at Deed Volume 1346, page 573
of the Lucas County Records as shown on survey prepared by Matthew D.
Lewandowski, Registered Surveyor No. 7476 of Lewandowski Engineers, having Job
No. 45101 TF2.

•
Pipeline Right of Way and Easement to Sunoco Pipeline, was recorded in
Instrument No. 20101122-0049235, of the Lucas County Records.

•
Right of Way and Easement Junction to Sunoco Pipeline L.P., was recorded in
Instrument No. 20101122-0049236, of the Lucas County Records.

•
Pipeline Right of Way and Easement from Sunoco, Inc. (R&M) to Sunoco Pipeline,
LP was recorded in Instrument No. 20110301-0008344, of the Lucas County Records.

•
Pipeline Right of Way and Easement from Toledo Refining Company, LLC to Sunoco,
Inc. (R&M) was recorded in Instrument No. 20110301-0008359, of the Lucas County
Records.

•
Heather Boulevard Encroachment Agreement in O.R.20131002-0052467.

•
Utility easement in favor of the City of Oregon at Pickle Road per D.01-430A01.

•
LAC easements per O.R.. 20140514-0018272.

















--------------------------------------------------------------------------------




Schedule 3.3
PBF Approvals


None












--------------------------------------------------------------------------------




Schedule 3.5
PBF Energy Brokers’ Fees


None












--------------------------------------------------------------------------------




Schedule 4.7
Material Contracts


•
Pursuant to Section 4.7(a) of the Agreement, Propane Sale Contract between PBF
Holding and Inergy Services, LLC, dated September 12, 2012, which will remain in
effect between PBF Holding and Inergy







--------------------------------------------------------------------------------




Schedule 4.10
Litigation


None






















--------------------------------------------------------------------------------




Schedule 4.11
Taxes


None










--------------------------------------------------------------------------------




Schedule 4.12
Environmental Matters


The Toledo Refinery voluntarily installed perimeter monitoring in the mid
2000’s. Sunoco is responsible for historical conditions prior to March 1, 2011
and reimburses PBF Holding for work that is performed on historical conditions.
A summary of recent environmental activities in Tank Farm #2 follows:


•
Light hydrocarbon product was observed for the first time in groundwater
Monitoring Well 9 (southeast perimeter of tank farm near Tank 435) in February
2012. An interceptor trench was installed in September 2012 (located up gradient
of Monitoring Well 9) to limit possible off-site migration of light
hydrocarbons. The interceptor trench proved to be effective. No light
hydrocarbons have been observed in Monitoring Well 9 since the trench was
installed.



•
Storage Tank 419 was removed from service to allow internal inspection for API
653 compliance in July 2013. The inspection of the tank floor revealed seventeen
holes. A soil investigation indicated the presence of hydrocarbon products
within the sand bedding beneath the tank floor. A total of 1,933 tons of
hydrocarbon contaminated sand/soil was removed for off-site disposal.



•
An active underground pipeline leak (Line 24) was discovered southeast of Tank
434 in November 2013. Approximately 1,600 gallons of light hydrocarbon product
was recovered off the groundwater table using a combination of well bailers,
peristaltic pumps, and vacuum trucks. In addition to the recovered liquid
hydrocarbons, approximately 4,000 tons of hydrocarbon impacted soil was removed.
The pipeline leak was clamped. Nine recovery sumps have been approved for
installation to serve as future monitoring and recovery points. Four recovery
sumps have been installed to date.













--------------------------------------------------------------------------------




Schedule 4.14
Insurance










Coverage
 
Limits
Deductible
 
 
 
 
 
 
 
Property
 
 
 
 
 
All Risk Coverage
 
$1.3B per occ/agg
$5MM - 60 Day BI Wait Period
Terrorism Coverage
 
$1.0B per occ/agg
$5MM - 60 Day BI Wait Period
 
 
 
 
 
 
Casualty
 
 
 
 
 
General Liability - Primary (NEW Standalone)
$5MM per occ/agg
$1MM
 
Umbrella
 
 
$350MM per occ/agg
 
 
Business Auto
 
 
$1MM per occ/agg
$500K
 
 
 
 
 
 
 
Marine
 
 
 
 
 
Cargo-Waterborne
 
$150MM per claim
0.05% cargo value
Cargo-Inventory
 
$400MM per claim
$150K
 
 
 
 
 
 
 
Financial Management
 
 
 
 
D&O (NEW Standalone)
 
$50MM ea loss/agg
Zero for D&O's/$1M for Corp Reimb
 
 
 
 
 
 
Environmental
 
 
 
 
Legal Pollution - Master
 
$200MM per occ/agg
$1MM
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule 5.3
Partnership Approvals


None






--------------------------------------------------------------------------------




Schedule 5.5
Partnership Brokers’ Fees


•
Tudor, Pickering, Holt & Co. Advisors, LLC









--------------------------------------------------------------------------------




Schedule 6.1
Conduct of Business


None












--------------------------------------------------------------------------------




Schedule 6.10
Easements


1.
P-1
8" Buckeye Pipeline
2.
P-2
12" Product #16-67
3.
P-3
8" Butane (Not in service)
4.
P-4
12" Butane (Not in service)
5.
P-5
10" Butane (Not in service)
6.
P-6
10" Gasoline Fill
7.
P-7
12" Gasoline #16-2
8.
P-8
12" Crude to Pit. 5 #16-7
9.
P-9
8" Propane EC-16-9
10.
P-10
8" Gasoline #16-1
11.
P-11
10" #2 F.O.D. #16-3
12.
P-12
10" Toluene #16-4
13.
P-13
8" Xylene
14.
P-14
12" Gasoline CA-16-327
15.
P-15
8" Butane
16.
P-16
12" Product #16-59
17.
P-17
16" Athabasca Crude #16-65
18.
P-18
8" From Pumphouse to 686
19.
P-19
8" From Pumphouse to 686
20.
P-20
12" Sun Product
21.
P-21
8" Product (Gulf)
22.
P-22
8" Pipeline (Not in service)
23.
P-23
8" Pipeline (Not in service)
24.
P-24
8" Pipeline (Not in service)
25.
P-25
12" TRC Pipeline
26.
P-26
22" Buckeye (Midvalley) Crude
27.
P-27
8" Standard Oil (Not in service)
28.
P-28
8" Buckeye Product
29.
P-29
16" Gasoline #16-735
30.
P-30
12" Buckeye Crude #16-20
31.
P-31
12" Gasoline #16-143
32.
P-32
4" Butane #16-74
33.
P-33
2" Methyl Alcohol (Not in service)
34.
P-34
12" F.O. & Gasoline #16-24
35.
P-35
8" Butane EC-16-16
36.
P-36
20" Gasoline #16-14
37.
P-37
20" Gasoline #16-18
38.
P-38
12" F.O.D. #16-19 to Sun
39.
P-39
12" F.O.D.
40.
P-40
12" Premium Gasoline #16-312
41.
P-41
10" Xylene CA-16-218





--------------------------------------------------------------------------------




42.
P-42
10" Toluene CA-16-217
43.
P-43
8" Buckeye Product N
44.
P-44
8" Buckeye Product W
45.
Blanket Pipeline Easement for Access and Maintenance
46.
Blanket Utility Easement
47.
48.
Storm Water Easement
Easement for access to LACT Units









